Exhibit 10.1

 

 

$300,000,000

 

TERM LOAN CREDIT AGREEMENT

 

Dated as of December 28, 2018

 

among

 

CMS ENERGY CORPORATION,
as the Company,

 

THE FINANCIAL INSTITUTIONS NAMED HEREIN,
as the Banks,

 

and

 

MIZUHO BANK, LTD.,
as Agent,

 

 

 

 

 

 

MIZUHO BANK, LTD.,
as Lead Arranger and Bookrunner

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

1

1.1

Definitions

1

1.2

Interpretation

17

1.3

Accounting Terms

17

1.4

Interest Rates

18

 

 

 

ARTICLE II THE ADVANCES

18

2.1

Commitment

18

2.2

Repayment of Loans

18

2.3

Ratable Loans

19

2.4

Types of Advances

19

2.5

[Reserved]

19

2.6

Minimum Amount of Advances

19

2.7

Principal Payments and Changes in Commitments

19

2.8

Method of Selecting Types and Interest Periods for New Advances

19

2.9

Conversion and Continuation of Outstanding Advances

20

2.10

Interest Rates, Interest Payment Dates

20

2.11

Rate on Overdue Amounts

21

2.12

Method of Payment; Sharing Set-Offs

21

2.13

Record-keeping; Telephonic Notices; Evidence of Debt

22

2.14

Lending Installations

23

2.15

Non-Receipt of Funds by the Agent

23

2.16

Maximum Rate

23

2.17

Extension of Maturity Date

23

2.18

Expansion Option

25

 

 

 

ARTICLE III [INTENTIONALLY OMITTED]

26

 

 

 

ARTICLE IV CHANGE IN CIRCUMSTANCES

26

4.1

Yield Protection

26

4.2

Replacement of Banks

27

4.3

Availability of Eurodollar Rate Loans

28

4.4

Funding Indemnification

29

4.5

Taxes

30

4.6

Bank Certificates, Survival of Indemnity

32

4.7

Defaulting Banks

32

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

33

5.1

Incorporation and Good Standing

33

5.2

Corporate Power and Authority: No Conflicts

33

5.3

Governmental Approvals

33

5.4

Legally Enforceable Agreements

34

5.5

Financial Statements

34

 

-i-

--------------------------------------------------------------------------------



 

5.6

Litigation

34

5.7

Margin Stock

34

5.8

ERISA

35

5.9

Insurance

35

5.10

Taxes

35

5.11

Investment Company Act

35

5.12

Disclosure

35

5.13

Anti-Corruption Laws and Sanctions

35

5.14

EEA Financial Institution

35

 

 

 

ARTICLE VI AFFIRMATIVE COVENANTS

36

6.1

Payment of Taxes, Etc.

36

6.2

Maintenance of Insurance

36

6.3

Preservation of Corporate Existence, Etc.

36

6.4

Compliance with Laws, Etc.

36

6.5

Visitation Rights

36

6.6

Keeping of Books

36

6.7

Reporting Requirements

37

6.8

Use of Proceeds

39

6.9

Maintenance of Properties, Etc.

39

6.10

Ownership of Consumers

40

 

 

 

ARTICLE VII NEGATIVE COVENANTS

40

7.1

Liens

40

7.2

Sale of Assets

41

7.3

Mergers, Etc.

41

7.4

Compliance with ERISA

41

7.5

Organizational Documents

42

7.6

Change in Nature of Business

42

7.7

Transactions with Affiliates

42

7.8

Burdensome Agreements

42

 

 

 

ARTICLE VIII FINANCIAL COVENANT

42

8.1

Maximum Consolidated Leverage Ratio

42

 

 

 

ARTICLE IX EVENTS OF DEFAULT

42

9.1

Events of Default

42

9.2

Remedies

44

 

 

 

ARTICLE X WAIVERS, AMENDMENTS AND REMEDIES

44

10.1

Amendments

44

10.2

Preservation of Rights

46

 

 

 

ARTICLE XI CONDITIONS PRECEDENT

46

11.1

Effectiveness of this Agreement

46

11.2

Each Advance

47

 

-ii-

--------------------------------------------------------------------------------



 

ARTICLE XII GENERAL PROVISIONS

48

12.1

Successors and Assigns

48

12.2

Survival of Representations

50

12.3

Governmental Regulation

50

12.4

Taxes

50

12.5

Choice of Law

50

12.6

Headings

51

12.7

Entire Agreement

51

12.8

Expenses; Indemnification

51

12.9

Severability of Provisions

52

12.10

Setoff

52

12.11

Ratable Payments

52

12.12

Nonliability

52

12.13

[Reserved]

53

12.14

USA Patriot Act

53

12.15

Electronic Delivery

53

12.16

Confidentiality

54

12.17

No Advisory or Fiduciary Responsibility

55

12.18

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

56

 

 

 

ARTICLE XIII THE AGENT

56

13.1

Appointment

56

13.2

Powers

56

13.3

General Immunity

56

13.4

No Responsibility for Recitals, Etc.

57

13.5

Action on Instructions of Banks

57

13.6

Employment of Agents and Counsel

57

13.7

Reliance on Documents; Counsel

57

13.8

Agent’s Reimbursement and Indemnification

57

13.9

Rights as a Bank

58

13.10

Bank Credit Decision

58

13.11

Successor Agent

59

13.12

Additional ERISA Matters

59

 

 

 

ARTICLE XIV NOTICES

61

14.1

Giving Notice

61

14.2

Change of Address

62

 

 

 

ARTICLE XV COUNTERPARTS

62

 

-iii-

--------------------------------------------------------------------------------



 

SCHEDULES

 

Schedule 1      [Intentionally Omitted]

Schedule 2      Commitment Schedule

 

EXHIBITS

 

Exhibit A                                 Form of Opinion from Melissa M.
Gleespen, Esq., Vice President, Chief Compliance Officer and Corporate Secretary
of the Company

Exhibit B         Form of Compliance Certificate

Exhibit C         Form of Assignment and Assumption Agreement

Exhibit D        Terms of Subordination (Junior Subordinated Debt)

 

-iv-

--------------------------------------------------------------------------------



 

TERM LOAN CREDIT AGREEMENT

 

This TERM LOAN CREDIT AGREEMENT, dated as of December 28, 2018, is among CMS
ENERGY CORPORATION, a Michigan corporation (the “Company”), the financial
institutions listed on the signature pages hereof (together with their
respective successors and assigns and any other Person that shall have become a
Bank hereunder pursuant to Section 2.18, the “Banks”) and MIZUHO BANK, LTD., as
Agent.

 

W I T N E S S E T H:

 

WHEREAS, the Company has requested, and the Agent and the Banks have agreed, on
the terms and conditions set forth herein, to enter into a term loan credit
facility in an aggregate amount of $300,000,000;

 

NOW THEREFORE, the parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS

 

1.1       Definitions.  As used in this Agreement:

 

“Accounting Changes” – see Section 1.3.

 

“Additional Bank” - see Section 2.17(d).

 

“Administrative Questionnaire” means an administrative questionnaire,
substantially in the form supplied by the Agent, completed by a Bank and
furnished to the Agent in connection with this Agreement.

 

“Advance” means a borrowing hereunder, (i) made by the Banks on the Initial
Borrowing Date or (ii) converted or continued on the same date of conversion or
continuation and, in either case, consisting of Loans of the same Type and, in
the case of Eurodollar Rate Loans, having the same Interest Period.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including all directors and officers of such Person),
controlled by, or under direct or indirect common control with such Person.  A
Person shall be deemed to control another entity if such Person possesses,
directly or indirectly, the power to direct or cause the direction of the
management and policies of such entity, whether through the ownership of voting
securities, by contract or otherwise.

 

“Agent” means Mizuho Bank, Ltd., in its capacity as administrative agent for the
Banks pursuant to Article XIII, and not in its individual capacity as a Bank,
and any successor Agent appointed pursuant to Article XIII.

 

“Aggregate Commitment” means the aggregate amount of the Commitments of all
Banks then in effect.

 

-1-

--------------------------------------------------------------------------------



 

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Banks.

 

“Agreement” means this Term Loan Credit Agreement, as amended from time to time.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Eurodollar Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that the Eurodollar Rate for any day
shall be based on the Base Eurodollar Rate at approximately 11:00 a.m. London
time on such day, subject to the interest rate floors set forth therein.  Any
change in the Alternate Base Rate due to a change in the Prime Rate, the NYFRB
Rate or the Eurodollar Rate shall be effective from and including the effective
date of such change in the Prime Rate, the NYFRB Rate or the Eurodollar Rate,
respectively.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

 

“Applicable Margin” means, with respect to Eurodollar Advances 0.55%, and with
respect to Floating Rate Advances, 0.0%.

 

“Arranger” means Mizuho Bank, Ltd.

 

“Assignment Agreement” – see Section 12.1(e).

 

“Augmenting Bank” – see Section 2.18.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank Notice Date” – see Section 2.17(b).

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the Agent,
has taken any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof, provided, further, that such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of

 

-2-

--------------------------------------------------------------------------------



 

attachment on its assets or permit such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

 

“Banks” – see the preamble.

 

“Base Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Loan comprising part of the same Advance, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for U.S. dollars for a period equal in
length to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the
Reuters screen or, in the event such rate does not appear on either of such
Reuters pages, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate as shall be selected by the Agent from time to time in its
reasonable discretion (in each case the “LIBOR Screen Rate”) at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period; provided that, if the LIBOR Screen Rate shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement;
provided, further, that if a LIBOR Screen Rate shall not be available at such
time for such Interest Period (the “Impacted Interest Period”), then the Base
Eurodollar Rate for such Interest Period shall be the Interpolated Rate;
provided, that, if any Interpolated Rate shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement.  It is understood
and agreed that all of the terms and conditions of this definition of “Base
Eurodollar Rate” shall be subject to Section 4.3.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

 

“Board” – see definition of Eurodollar Rate Reserve Percentage.

 

“Borrowing Date” means a date on which an Advance is made hereunder.

 

“Borrowing Notice” – see Section 2.8.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Rate
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in Dollars in the London interbank market.

 

“Capital Lease” means any lease which has been or would be capitalized on the
books of

 

-3-

--------------------------------------------------------------------------------



 

the lessee in accordance with GAAP, subject to clause (iii) of Section 1.3.

 

“Change in Control” means (a) any “person” or “group” within the meaning of
Sections 13(d) and 14(d)(2) of the Exchange Act shall become the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act) of more than 50% of the
then outstanding voting capital stock of the Company, or (b) the majority of the
board of directors of the Company shall fail to consist of Continuing Directors,
or (c) a consolidation or merger of the Company shall occur after which the
holders of the outstanding voting capital stock of the Company immediately prior
thereto hold less than 50% of the outstanding voting capital stock of the
surviving entity, or (d) more than 50% of the outstanding voting capital stock
of the Company shall be transferred to any entity of which the Company owns less
than 50% of the outstanding voting capital stock.

 

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Bank, if later, the date on which such Bank becomes a Bank), of
any of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.

 

“Closing Date” means December 28, 2018.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment” means, for each Bank, the obligation of such Bank to make a Loan to
the Company on the Initial Borrowing Date in an aggregate amount not exceeding
the amount set forth on Schedule 2 or as set forth in any Assignment Agreement
that has become effective pursuant to Section 12.1, as such amount may be
increased pursuant to Section 2.18, or otherwise modified from time to time.

 

“Company” – see the preamble.

 

“Consolidated Subsidiary” means any Subsidiary the accounts of which are or are
required to be consolidated with the accounts of the Company in accordance with
GAAP.

 

“Consumers” means Consumers Energy Company, a Michigan corporation.

 

“Consumers Preferred Equity” means the issued and outstanding shares of
preferred stock of Consumers.

 

“Continuing Director” means, as of any date of determination, any member of the
board

 

-4-

--------------------------------------------------------------------------------



 

of directors of the Company who (a) was a member of such board of directors on
the Closing Date, or (b) was nominated for election or elected to such board of
directors with the approval of the Continuing Directors who were members of such
board of directors at the time of such nomination or election; provided that an
individual who is so elected or nominated in connection with a merger,
consolidation, acquisition or similar transaction shall not be a Continuing
Director unless such individual was a Continuing Director prior thereto.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any material agreement, material instrument or other
material undertaking to which such Person is a party or by which it or any
material amount of its property is bound.

 

“Conversion/Continuation Notice” - see Section 2.9.

 

“Credit Documents” means this Agreement and any notes issued pursuant to
Section 2.13(e).

 

“Credit Party” means the Agent or any other Bank.

 

“Debt” means, with respect to any Person, and without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all indebtedness of such
Person for the deferred purchase price of property or services (other than trade
accounts payable arising in the ordinary course of business which are not
overdue), (c) liabilities for accumulated funding deficiencies (prior to the
effectiveness of the applicable provisions of the Pension Protection Act of 2006
with respect to a Plan) and liabilities for failure to make a payment required
to satisfy the minimum funding standard within the meaning of Section 412 of the
Code or Section 302 of ERISA (on and after the effectiveness of the applicable
provisions of the Pension Protection Act of 2006 with respect to a Plan),
(d) all liabilities arising in connection with any withdrawal liability under
ERISA to any Multiemployer Plan, (e) all obligations of such Person arising
under acceptance facilities, (f) all obligations of such Person as lessee under
Capital Leases, (g) all obligations of such Person arising under any interest
rate swap, “cap”, “collar” or other hedging agreement; provided that for
purposes of the calculation of Debt for this clause (g) only, the actual amount
of Debt of such Person shall be determined on a net basis to the extent such
agreements permit such amounts to be calculated on a net basis, (h) Off-Balance
Sheet Liabilities, (i) the Consumers Preferred Equity, (j) non-contingent
obligations of such Person in respect of letters of credit and bankers’
acceptances and (k) all guaranties, endorsements (other than for collection in
the ordinary course of business) and other contingent obligations of such Person
to assure a creditor against loss (whether by the purchase of goods or services,
the provision of funds for payment, the supply of funds to invest in any Person
or otherwise) in respect of indebtedness or obligations of any other Person of
the kinds referred to in clauses (a) through (j) above.  Notwithstanding the
foregoing, solely for purposes of the calculation required under Article VIII,
Debt shall not include any Junior Subordinated Debt, Hybrid Equity Securities or
Hybrid Preferred Securities each issued by the Company or owned by any Hybrid
Equity Securities Subsidiary or Hybrid Preferred Securities Subsidiary.

 

“Default” means an event which but for the giving of notice or lapse of time, or
both, would constitute an Event of Default.

 

-5-

--------------------------------------------------------------------------------



 

“Defaulting Bank” means any Bank that (a) has failed, within two Business Days
of the date required to be funded or paid, to (i) fund any portion of its Loan
or (ii) pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Bank notifies the Agent
in writing that such failure is the result of such Bank’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Company or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Bank’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by a Credit
Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Bank that it will comply with its obligations to fund
its prospective Loan under this Agreement, provided that such Bank shall cease
to be a Defaulting Bank pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance reasonably satisfactory to
it and the Agent, or (d) has become the subject of a Bankruptcy Event or a
Bail-In Action. Any determination by the Agent that a Bank is a Defaulting Bank
under any one or more of clauses (a) through (d) above shall be conclusive and
binding absent manifest error.

 

“Designated Officer” means the Chief Financial Officer, the Treasurer, an
Assistant Treasurer, any Vice President in charge of financial or accounting
matters or the principal accounting officer of the Company.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Electronic Signature” means an electronic sound, symbol or process attached to,
or associated with, a contract or other record and adopted by a Person with the
intent to sign, authenticate or accept such contract or record.

 

“Electronic System” means any electronic system, including (i) e-mail,
(ii) e-fax, (iii) Intralinks®, Syndtrak®, ClearPar®, DebtDomain® and (iv) any
other Internet or extranet-based site, whether such electronic system is owned,
operated or hosted by the Agent and any of its Related Parties or any other
Person, providing for access to data protected by passcodes or other security
system.

 

-6-

--------------------------------------------------------------------------------



 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any governmental agency or authority relating in
any way to the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Hazardous Substance or to
health and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Substance,
(c) exposure to any Hazardous Substance, (d) the release or threatened release
of any Hazardous Substance into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any corporation or trade or business which is a member
of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as the Company or is under common control (within
the meaning of Section 414(c) of the Code) with the Company.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurodollar Advance” means an Advance consisting of Eurodollar Rate Loans.

 

“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate Loan
comprising part of the same Advance, an interest rate per annum equal to the sum
of (i) the rate per annum obtained by dividing (a) the Base Eurodollar Rate
applicable to such Interest Period by (b) a percentage equal to 100% minus the
Eurodollar Rate Reserve Percentage, plus (ii) the Applicable Margin.

 

“Eurodollar Rate Loan” means a Loan which bears interest by reference to the
Eurodollar Rate.

 

“Eurodollar Rate Reserve Percentage” means a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors of the Federal Reserve System of the
United States (together with any successor thereto, the “Board”) to which the
Agent is subject for eurocurrency funding (currently referred to as
“Eurocurrency

 

-7-

--------------------------------------------------------------------------------



 

Liabilities” in Regulation D of the Board).  Such reserve percentages shall
include those imposed pursuant to such Regulation D of the Board.  Loans bearing
interest based on the Eurodollar Rate shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Bank under such Regulation D of the Board or any comparable
regulation.  The Eurodollar Reserve Rate Percentage shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Event of Default” means an event described in Article IX.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Taxes” means, in the case of each Bank or applicable Lending
Installation and the Agent, (i) taxes imposed on its overall net income, and
franchise taxes imposed on it, including Michigan Business Tax, by (a) the
jurisdiction under the laws of which such Bank or the Agent is incorporated or
organized or (b) the jurisdiction in which the Agent’s or such Bank’s principal
executive office or such Bank’s applicable Lending Installation is located , and
(ii) any U.S. Federal withholding taxes resulting from FATCA.

 

“Existing Maturity Date” - see Section 2.17(a).

 

“Extending Bank” - see Section 2.17(b).

 

“Extending Date” - see Section 2.17(a).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided, that, if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

 

“Fitch” means Fitch Inc. or any successor thereto.

 

“Floating Rate” means, with respect to a Floating Rate Advance, an interest rate
per annum equal to (i) the Alternate Base Rate plus (ii) the Applicable Margin,
changing when and as the Alternate Base Rate or the Applicable Margin changes.

 

“Floating Rate Advance” means an Advance consisting of Floating Rate Loans.

 

“Floating Rate Loan” means a Loan which bears interest at the Floating Rate.

 

-8-

--------------------------------------------------------------------------------



 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect on the Closing Date, applied on a basis consistent with
those used in the preparation of the financial statements referred to in
Section 5.5 (except, for purposes of the financial statements required to be
delivered pursuant to Sections 6.7(b) and (c), for changes concurred in by the
Company’s independent public accountants).

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
the European Union or the European Central Bank).

 

“Hazardous Substance” means any waste, substance or material identified as
hazardous, dangerous or toxic by any office, agency, department, commission,
board, bureau or instrumentality of the United States or of the State or
locality in which the same is located having or exercising jurisdiction over
such waste, substance or material.

 

“Hybrid Equity Securities” means securities issued by the Company or a Hybrid
Equity Securities Subsidiary that (i) are classified as possessing a minimum of
at least two of the following:  (x) “intermediate equity content” by S&P;
(y) “Basket C equity credit” by Moody’s; and (z) “50% equity credit” by Fitch
and (ii) require no repayment, prepayment, mandatory redemption or mandatory
repurchase prior to the date that is at least 91 days after the later of the
termination of the Commitments and the repayment in full of all Obligations.

 

“Hybrid Equity Securities Subsidiary” means any Delaware business trust (or
similar entity) (i) all of the common equity interest of which is owned (either
directly or indirectly through one or more wholly-owned Subsidiaries of the
Company) at all times by the Company or a wholly-owned direct or indirect
Subsidiary of the Company, (ii) that has been formed for the purpose of issuing
Hybrid Equity Securities and (iii) substantially all of the assets of which
consist at all times solely of Junior Subordinated Debt issued by the Company or
a wholly-owned direct or indirect Subsidiary of the Company (as the case may be)
and payments made from time to time on such Junior Subordinated Debt.

 

“Hybrid Preferred Securities” means any preferred securities issued by a Hybrid
Preferred Securities Subsidiary, where such preferred securities have the
following characteristics:

 

(i)         such Hybrid Preferred Securities Subsidiary lends substantially all
of the proceeds from the issuance of such preferred securities to the Company or
a wholly-owned direct or indirect Subsidiary of the Company in exchange for
Junior Subordinated Debt issued by the Company or such wholly-owned direct or
indirect Subsidiary, respectively;

 

(ii)        such preferred securities contain terms providing for the deferral
of interest payments corresponding to provisions providing for the deferral of
interest payments on such Junior Subordinated Debt; and

 

(iii)       the Company or a wholly-owned direct or indirect Subsidiary of the

 

-9-

--------------------------------------------------------------------------------



 

Company (as the case may be) makes periodic interest payments on such Junior
Subordinated Debt, which interest payments are in turn used by the Hybrid
Preferred Securities Subsidiary to make corresponding payments to the holders of
the preferred securities.

 

“Hybrid Preferred Securities Subsidiary” means any Delaware business trust (or
similar entity) (i) all of the common equity interest of which is owned (either
directly or indirectly through one or more wholly-owned Subsidiaries of the
Company) at all times by the Company or a wholly-owned direct or indirect
Subsidiary of the Company, (ii) that has been formed for the purpose of issuing
Hybrid Preferred Securities and (iii) substantially all of the assets of which
consist at all times solely of Junior Subordinated Debt issued by the Company or
a wholly-owned direct or indirect Subsidiary of the Company (as the case may be)
and payments made from time to time on such Junior Subordinated Debt.

 

“Impacted Interest Period” has the meaning specified in the definition of “Base
Eurodollar Rate”.

 

“Increasing Bank” – see Section 2.18.

 

“Incremental Loan” – see Section 2.18.

 

“Incremental Loan Amendment” – see Section 2.18.

 

“Indemnified Person” – see Section 12.8.

 

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Bank,
(c) the Company, any of its Subsidiaries or any of its Affiliates, or (d) a
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or relative(s) thereof.

 

“Initial Borrowing Date” means a date identified in the initial Borrowing Notice
delivered pursuant to Section 2.8 and occurring on or after the Closing Date,
but on or before January 31, 2019, and on which the initial Advance is made
hereunder.

 

“Interest Period” means, with respect to a Eurodollar Advance, a period of one
week or one, two, three or six months, or such shorter period agreed to by the
Company and the Banks, commencing on a Business Day selected by the Company
pursuant to this Agreement.  Such Interest Period shall end on the day which
corresponds numerically to such date (i) one week or (ii) one, two, three or six
months thereafter (or such shorter period agreed to by the Company and the
Banks); provided that if there is no such numerically corresponding day in such
next week or such next, second, third or sixth succeeding month (or such shorter
period, as applicable), such Interest Period shall end on the last Business Day
of such next week or such next, second, third or sixth succeeding month (or such
shorter period, as applicable).  If an Interest Period would otherwise end on a
day which is not a Business Day, such Interest Period shall end on the next
succeeding Business Day; provided that if said next succeeding Business Day
falls in a new calendar month, such Interest Period shall end on the immediately
preceding Business Day.  The Company may not select any Interest Period that
ends after the scheduled Maturity Date.

 

-10-

--------------------------------------------------------------------------------



 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Agent (which determination shall be conclusive and
binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBOR Screen Rate for the
longest period (for which the LIBOR Screen Rate is available) that is shorter
than the Impacted Interest Period and (b) the LIBOR Screen Rate for the shortest
period (for which the LIBOR Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.  When determining the rate for a
period which is less than the shortest period for which the LIBOR Screen Rate is
available, the LIBOR Screen Rate for purposes of paragraph (a) above shall be
deemed to be the overnight screen rate where “overnight screen rate” means the
overnight rate determined by the Agent from such information service that
publishes rates as the Agent may select.

 

“Junior Subordinated Debt” means any unsecured Debt of the Company or a
Subsidiary of the Company that is (i) issued in connection with the issuance of
Hybrid Equity Securities or Hybrid Preferred Securities and (ii) subordinated to
the rights of the Banks hereunder and under the other Credit Documents pursuant
to terms of subordination substantially similar to those set forth in Exhibit D,
or pursuant to other terms and conditions satisfactory to the Majority Banks.

 

“Lending Installation” means any office, branch, subsidiary or Affiliate of a
Bank.

 

“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“Base Eurodollar Rate”.

 

“Lien” means any lien (statutory or otherwise), security interest, mortgage,
deed of trust, priority, pledge, charge, conditional sale, title retention
agreement, financing lease or other encumbrance or similar right of others, or
any agreement to give any of the foregoing.

 

“Loan” – see Section 2.1.

 

“Majority Banks” means, as of any date of determination, Banks in the aggregate
having more than 50% of the Aggregate Commitment as of such date or, if the
Aggregate Commitment has been terminated, Banks in the aggregate holding more
than 50% of the aggregate unpaid principal amount of the Aggregate Outstanding
Credit Exposure as of such date; provided, that at least two (2) of such Banks
which are not Defaulting Banks must approve any amendment or modification
requiring the consent of the Majority Banks.

 

“Mandatorily Convertible Securities” means any mandatorily convertible
equity-linked securities issued by the Company, so long as the terms of such
securities require no repayments or prepayments and no mandatory redemptions or
repurchases, in each case, prior to at least 91 days after the later of the
termination of the Commitments and the repayment in full of the Obligations.

 

“Material Adverse Change” means any event, development or circumstance that has
had or could reasonably be expected to have a material adverse effect on (a) the
financial condition or results of operations of the Company and its Consolidated
Subsidiaries, taken as a whole, (b) the Company’s ability to perform its
obligations under any Credit Document or (c) the validity or enforceability of
any Credit Document or the rights or remedies of the Agent or the Banks
thereunder.

 

-11-

--------------------------------------------------------------------------------



 

“Material Subsidiary” means any Subsidiary of the Company that, on a
consolidated basis with any of its Subsidiaries as of any date of determination,
accounts for more than 10 % of the consolidated assets of the Company and its
Consolidated Subsidiaries.

 

“Maturity Date” means December 27, 2019 (or such later date pursuant to an
extension in accordance with the terms of Section 2.17).

 

“Maximum Rate” – see Section 2.16.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.

 

“Net Proceeds” means, with respect to any sale or issuance of securities or
incurrence of Debt by any Person, the excess of (i) the gross cash proceeds
received by or on behalf of such Person in respect of such sale, issuance or
incurrence (as the case may be) over (ii) customary underwriting commissions,
auditing and legal fees, printing costs, rating agency fees and other customary
and reasonable fees and expenses incurred by such Person in connection
therewith.

 

“Net Worth” means, with respect to any Person, the excess of such Person’s total
assets over its total liabilities, total assets and total liabilities each to be
determined in accordance with GAAP consistently applied, excluding from the
determination of total assets (i) goodwill, organizational expenses, research
and development expenses, trademarks, trade names, copyrights, patents, patent
applications, licenses and rights in any thereof, and other similar intangibles,
(ii) cash held in a sinking or other analogous fund established for the purpose
of redemption, retirement or prepayment of capital stock or Debt, and (iii) any
item not included in clause (i) or (ii) above, that is treated as an intangible
asset in conformity with GAAP.

 

“Non-Extending Bank” – see Section 2.17(b).

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m on such day received by the Agent
from a federal funds broker of recognized standing selected by it; provided,
further, that if any of the aforesaid rates as so determined would be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all accrued and unpaid fees and all other obligations (including
indemnities and interest and fees accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) of the Company to the Banks or
to any Bank or the Agent arising under the Credit Documents.

 

-12-

--------------------------------------------------------------------------------



 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.

 

“Off-Balance Sheet Liability” of a Person means (i) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (ii) any liability under any sale and leaseback transaction which
is not a Capital Lease, or (iii) any liability under any so-called “synthetic
lease” transaction entered into by such Person; but excluding from this
definition, any Operating Leases.

 

“Operating Lease” of a Person means any lease of Property (other than a Capital
Lease) by such Person as lessee.

 

“Other Taxes” – see Section 4.5(b).

 

“Outstanding Credit Exposure” means, as to any Bank at any time, the aggregate
principal amount of its Loan outstanding at such time.

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

 

“Parent” means, with respect to any Bank, any Person as to which such Bank is,
directly or indirectly, a subsidiary.

 

“Payment Date” means the second Business Day of each calendar quarter occurring
after the Initial Borrowing Date.

 

“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.

 

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, governmental authority or other entity of whatever nature.

 

“Plan” means any employee benefit plan (other than a Multiemployer Plan)
maintained for employees of the Company or any ERISA Affiliate and covered by
Title IV of ERISA.

 

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA.

 

“Plan Termination Event” means (a) a Reportable Event described in Section 4043
of ERISA and the regulations issued thereunder (other than a Reportable Event
not subject to the provision for 30-day notice to the PBGC under such
regulations), (b) the withdrawal of the Company or any ERISA Affiliate from a
Plan during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, (c) the filing of a notice of intent to terminate a
Plan or the treatment of a Plan amendment as a termination under Section 4041 of
ERISA, or (d) the institution of proceedings to terminate a Plan by the PBGC or
to appoint a

 

-13-

--------------------------------------------------------------------------------



 

trustee to administer any Plan.

 

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the United States, or, if The Wall Street Journal ceases
to quote such rate, the highest per annum interest rate published by the Board
in Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as
the “bank prime loan” rate or, if such rate is no longer quoted therein, any
similar rate quoted therein (as determined by the Agent) or any similar release
by the Board (as determined by the Agent). Each change in the Prime Rate shall
be effective from and including the date such change is publicly announced or
quoted as being effective.

 

“Project Finance Debt” means Debt of any Person that is non-recourse to such
Person (unless such Person is a special-purpose entity) and each Affiliate of
such Person, other than with respect to the interest of the holder of such Debt
in the collateral, if any, securing such Debt.

 

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

 

“Pro Rata Share” means, with respect to a Bank, a portion equal to (i) a
fraction the numerator of which is such Bank’s Commitment and the denominator of
which is the Aggregate Commitment and (ii) after the Commitments of all of the
Banks have terminated, a fraction the numerator of which is the Outstanding
Credit Exposure for such Bank, and the denominator of which is the Aggregate
Outstanding Credit Exposure at such time; provided, that in the case of
Section 4.7(c)(i), when a Defaulting Bank shall exist the Commitment or
Outstanding Credit Exposure, as applicable, of such Defaulting Bank shall be
disregarded when calculating such Bank’s “Pro Rata Share”.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Regulation D” means Regulation D of the Board from time to time in effect and
shall include any successor or other regulation or official interpretation of
the Board relating to reserve requirements applicable to member banks of the
Federal Reserve System.

 

“Regulation U” means Regulation U of the Board from time to time in effect and
shall include any successor or other regulation or official interpretation of
the Board relating to the extension of credit by banks, non-banks and
non-broker-dealers for the purpose of purchasing or carrying margin stocks.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Reportable Event” has the meaning assigned to that term in Title IV of ERISA.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc., or any successor thereto.

 

-14-

--------------------------------------------------------------------------------



 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, or by the United Nations Security Council, the European
Union or any European Union member state, Her Majesty’s Treasury of the United
Kingdom, (b) any Person operating, organized or resident in a Sanctioned
Country, (c) any Person owned or controlled by any such Person or Persons
described in the foregoing clauses (a) or (b) or (d) any Person otherwise the
subject of any Sanctions.

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union, any European Union member
state or Her Majesty’s Treasury of the United Kingdom.

 

“SEC” means the Securities and Exchange Commission or any governmental authority
which may be substituted therefor.

 

“Securitized Bonds” means nonrecourse bonds or similar asset-backed securities
issued by a special-purpose Subsidiary of the Company which are payable solely
from specialized charges authorized by the utility commission of the relevant
state in connection with the recovery of (x) stranded regulatory costs,
(y) stranded clean air and pension costs and (z) other “Qualified Costs” (as
defined in M.C.L. §460.10h(g)) authorized to be securitized by the Michigan
Public Service Commission.

 

“Single Employer Plan” means a Plan maintained by the Company or any ERISA
Affiliate for employees of the Company or any ERISA Affiliate.

 

“Subsidiary” means, as to any Person, any corporation or other entity of which
at least a majority of the securities or other ownership interests having
ordinary voting power (absolutely or contingently) for the election of directors
or other Persons performing similar functions are at the time owned directly or
indirectly by such Person. Unless otherwise specified, all references herein to
a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries
of the Company.

 

“Taxes” means any and all present or future taxes, duties, assessments, fees,
levies, imposts, deductions, charges or withholdings, and any and all
liabilities with respect to the foregoing, that are imposed by a Governmental
Authority on or with respect to any payment made by the Company hereunder, but
excluding Excluded Taxes and Other Taxes.

 

“Total Consolidated Debt” means, at any date of determination, the aggregate
Debt of the Company and its Consolidated Subsidiaries (including, without
limitation, all Off-Balance Sheet Liabilities and the Consumers Preferred
Equity); provided that Total Consolidated Debt shall exclude (other than in
respect of the Consumers Preferred Equity), without duplication, (i) the
principal amount of any Securitized Bonds, (ii) any Junior Subordinated Debt,
Hybrid Equity

 

-15-

--------------------------------------------------------------------------------



 

Securities or Hybrid Preferred Securities each issued by the Company or owned by
any Hybrid Equity Securities Subsidiary or Hybrid Preferred Securities
Subsidiary, (iii) such percentage of the Net Proceeds from any issuance of
hybrid debt/equity securities (other than Junior Subordinated Debt, Hybrid
Equity Securities and Hybrid Preferred Securities) by the Company or any
Consolidated Subsidiary as shall be agreed to be deemed equity by the Agent and
the Company prior to the issuance thereof (which determination shall be based
on, among other things, the treatment (if any) given to such securities by the
applicable rating agencies), (iv) to the extent that any portion of the
disposition of the Company’s Palisades Nuclear Plant shall be required to be
accounted for as a financing under GAAP rather than as a sale, the amount of
liabilities reflected on the Company’s consolidated balance sheet as the result
of such disposition, (v) any Mandatorily Convertible Securities, (vi) any
Project Finance Debt of the Company or any Consolidated Subsidiary, (vii) Debt
of any Affiliate of the Company that is (1) consolidated on the financial
statements of the Company solely as a result of the effect and application of
Accounting Standards Codification Subtopic 810-10 (previously referred to as
Financial Accounting Standards Board Interpretation No. 46(R) and Accounting
Research Bulletin No. 51) and (2) non-recourse to the Company or any of its
Affiliates (other than the primary obligor of such Debt and any of its
Subsidiaries), (viii) Debt of the Company and its Affiliates that is
re-categorized as such from certain lease obligations pursuant to Section 15 of
Accounting Standards Codification Subtopic 840-10 (previously referred to as
Emerging Issues Task Force Issue No. 01-8), any subsequent recommendation or
other interpretation, bulletin or other similar document by the Financial
Accounting Standards Board on or related to such re-categorization and (ix) Debt
of EnerBank USA.

 

“Total Consolidated EBITDA” means, with reference to any twelve-month period,
the pretax operating income of the Company and its Subsidiaries (other than
EnerBank USA) (“Pretax Operating Income”) for such period plus, to the extent
included in determining Pretax Operating Income (without duplication),
(i) depreciation, depletion and amortization, (ii) non-cash write-offs and
write-downs, including, without limitation, write-offs or write-downs related to
the sale of assets, impairment of assets and loss on contracts and
(iii) non-cash gains or losses on mark-to-market valuation of contracts, in each
case in accordance with GAAP consistently applied, all calculated for the
Company and its Subsidiaries (other than EnerBank USA) on a consolidated basis
for such period; provided, however, that Total Consolidated EBITDA shall not
include any operating income attributable to that portion of the revenues of
Consumers dedicated to the repayment of the Securitized Bonds.

 

“Type” – see Section 2.4.

 

“Unsecured Debt” has the meaning assigned to such term in Schedule 1.

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107-56, 115 Stat. 272 (2001), as amended.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

-16-

--------------------------------------------------------------------------------



 

1.2                            Interpretation.

 

(a)                   The foregoing definitions shall be equally applicable to
both the singular and plural forms of the defined terms.

 

(b)                  The words “include,” “includes” and “including” shall be
deemed to be followed by the phrase “without limitation.”

 

(c)                   Unless otherwise specified, each reference to an Article,
Section, Exhibit and Schedule means an Article or Section of or an Exhibit or
Schedule to this Agreement.

 

(d)                 Whenever the context may require, any pronoun shall include
the corresponding masculine, feminine and neuter forms.

 

(e)                   The word “will” shall be construed to have the same
meaning and effect as the word “shall”.

 

(f)                    The word “law” shall be construed as referring to all
statutes, rules, regulations, codes and other laws (including official rulings
and interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders and decrees, of all
Governmental Authorities.

 

(g)                  Unless the context requires otherwise, any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, restatements, supplements or modifications
set forth herein).

 

(h)                  Unless the context requires otherwise, any definition of or
reference to any statute, rule or regulation shall be construed as referring
thereto as from time to time amended, supplemented or otherwise modified
(including by succession of comparable successor laws).

 

(i)                      Unless the context requires otherwise, any reference
herein to any Person shall be construed to include such Person’s successors and
assigns (subject to any restrictions on assignment set forth herein) and, in the
case of any Governmental Authority, any other Governmental Authority that shall
have succeeded to any or all functions thereof.

 

(j)                      Unless the context requires otherwise, the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof.

 

(k)                  Unless the context requires otherwise, the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.

 

1.3                            Accounting Terms.  All accounting terms not
specifically defined herein shall be construed in accordance with GAAP.  If any
changes in generally accepted accounting principles are hereafter required or
permitted and are adopted by the Company or any of its Subsidiaries, or

 

-17-

--------------------------------------------------------------------------------



 

the Company or any of its Subsidiaries shall change its application of generally
accepted accounting principles with respect to any Off-Balance Sheet
Liabilities, in each case with the agreement of its independent certified public
accountants, and such changes result in a change in the method of calculation of
any of the financial covenants, tests, restrictions or standards herein or in
the related definitions or terms used therein (“Accounting Changes”), the
parties hereto agree, at the Company’s request, to enter into negotiations, in
good faith, in order to amend such provisions in a credit neutral manner so as
to reflect equitably such changes with the desired result that the criteria for
evaluating the Company’s and its Subsidiaries’ financial condition shall be the
same after such changes as if such changes had not been made; provided that,
until such provisions are amended in a manner reasonably satisfactory to the
Majority Banks, no Accounting Change shall be given effect in such
calculations.  In the event such amendment is entered into, all references in
this Agreement to GAAP shall mean generally accepted accounting principles as of
the date of such amendment.  Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, (i) without giving effect to any election under Section 25 of
Accounting Standards Codification Subtopic 825-10 (previously referred to as
Statement of Financial Accounting Standards No. 159) (or any other Accounting
Standards Codification Topic having a similar result or effect) to value any
Debt or other liabilities of the Company or any Subsidiary at “fair value”, as
defined therein, (ii) without giving effect to any treatment of Debt in respect
of convertible debt instruments under Accounting Standards Codification Subtopic
470-20 (or any other Accounting Standards Codification Topic having a similar
result or effect) to value any such Debt in a reduced or bifurcated manner as
described therein, and such Debt shall at all times be valued at the full stated
principal amount thereof and (iii) without giving effect to any changes in GAAP
under Accounting Standards Codification 842, or any other financial accounting
standard having similar result or effect, occurring after the Closing Date, the
effect of which would be to cause leases which would be treated as operating
leases under GAAP as of the Closing Date to be recorded as a liability/debt on
the Company’s statement of financial position under GAAP.

 

1.4                            Interest Rates.   The Agent does not warrant or
accept responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “Base Eurodollar Rate” or with respect to any comparable or
successor rate thereto, or replacement rate therefor.

 

 

ARTICLE II
THE ADVANCES

 

2.1                            Commitment.  Each Bank severally agrees, on the
terms and conditions set forth in this Agreement, to make term loans in U.S.
dollars to the Company in one (1) draw on the Initial Borrowing Date in the
aggregate principal amount of $300,000,000 (the “Loans”); provided that, after
giving effect to the making of each such Loan, such Bank’s Outstanding Credit
Exposure shall not exceed its Commitment.  Amounts repaid or prepaid in respect
of the Loans may not be reborrowed.

 

2.2                            Repayment of Loans.  The Aggregate Outstanding
Credit Exposure and all other

 

-18-

--------------------------------------------------------------------------------



 

unpaid obligations of the Company hereunder shall be paid in full on the
Maturity Date.

 

2.3                            Ratable Loans.  Each Advance shall consist of
Loans made by the several Banks ratably according to their Pro Rata Shares.

 

2.4                            Types of Advances.  The Advances may be Floating
Rate Advances or Eurodollar Advances (each a “Type” of Advance), or a
combination thereof, as selected by the Company in accordance with Sections 2.8
and 2.9.

 

2.5                            [Reserved].

 

2.6                            Minimum Amount of Advances.  Each Advance shall
be in the minimum amount of $10,000,000 (and in integral multiples of $1,000,000
if in excess thereof); provided that any Floating Rate Advance may be in the
amount of the Aggregate Commitment (rounded down, if necessary, to an integral
multiple of $1,000,000).

 

2.7                            Principal Payments and Changes in Commitments.

 

(a)                   The Company may from time to time prepay, without penalty
or premium, all outstanding Floating Rate Advances or, in a minimum aggregate
amount of $10,000,000 or a higher integral multiple of $1,000,000, any portion
of the outstanding Floating Rate Advances upon written notice to the Agent
provided no later than 12:00 noon (New York City time) on the applicable date of
any such repayment.  The Company may from time to time prepay, subject to the
payment of any funding indemnification amounts required by Section 4.4, but
otherwise without penalty or premium, all outstanding Eurodollar Advances or, in
a minimum aggregate amount of $10,000,000 or a higher integral multiple of
$1,000,000, any portion of any outstanding Eurodollar Advance upon three
(3) Business Days’ prior written notice to the Agent; provided that if, after
giving effect to any such prepayment, the principal amount of any Eurodollar
Advance is less than $10,000,000, such Eurodollar Advance shall automatically
convert into a Floating Rate Advance.

 

(b)                  Each prepayment of an Advance pursuant to
Section 2.7(a) shall be applied to prepay the Loans ratably in accordance with
the then outstanding amounts thereof.  Prepayment shall be accompanied by
(i) accrued interest to the extent required by Section 2.10 and (ii) funding
indemnification amounts required by Section 4.4.

 

(c)                   Unless previously terminated, the Aggregate Commitment
shall be automatically reduced and terminated ratably among the Banks
immediately after the making of the Loans on the Initial Borrowing Date (or, if
no Loans have been made on or before January 31, 2019, at 5:00 p.m. (New York
City time) on such date).

 

2.8                            Method of Selecting Types and Interest Periods
for New Advances.  The Company shall select the Type of Advance and, in the case
of each Eurodollar Advance, the Interest Period applicable thereto from time to
time.  The Company shall give the Agent irrevocable notice (a “Borrowing
Notice”) not later than 1:00 p.m. (New York City time) on the applicable
Borrowing Date of each Floating Rate Advance and not later than 12:00 noon (New
York City time) three (3) Business Days before the applicable Borrowing Date for
each Eurodollar Advance, specifying:

 

-19-

--------------------------------------------------------------------------------



 

(i)                                  the Borrowing Date, which shall be a
Business Day;

 

(ii)                              the aggregate amount of such Advance;

 

(iii)                          the Type of Advance selected; and

 

(iv)                          in the case of each Eurodollar Advance, the
initial Interest Period applicable thereto.

 

Promptly after receipt thereof, the Agent will notify each Bank of the contents
of each Borrowing Notice.  Not later than 3:00 p.m. (New York City time) on each
Borrowing Date, each Bank shall make available its Loan in funds immediately
available in New York, New York to the Agent at its address specified pursuant
to Section 14.1.  To the extent funds are received from the Banks, the Agent
will make such funds available to the Company at the Agent’s aforesaid address. 
No Bank’s obligation to make any Loan shall be affected by any other Bank’s
failure to make any Loan.

 

2.9                            Conversion and Continuation of Outstanding
Advances.  Floating Rate Advances shall continue as Floating Rate Advances
unless and until such Floating Rate Advances are converted into Eurodollar
Advances pursuant to this Section 2.9 or are repaid in accordance with
Section 2.2 or 2.7.  Each Eurodollar Advance shall continue as a Eurodollar
Advance until the end of the then applicable Interest Period therefor, at which
time such Eurodollar Advance shall be automatically converted into a Floating
Rate Advance unless (x) such Eurodollar Advance is or was repaid in accordance
with Section 2.2 or 2.7 or (y) the Company shall have given the Agent a
Conversion/Continuation Notice (as defined below) requesting that, at the end of
such Interest Period, such Eurodollar Advance continue as a Eurodollar Advance
for the same or another Interest Period.  Subject to the terms of Section 2.6,
the Company may elect from time to time to convert all or any part of a Floating
Rate Advance into a Eurodollar Advance.  The Company shall give the Agent
irrevocable notice (a “Conversion/Continuation Notice”) of each conversion of a
Floating Rate Advance into a Eurodollar Advance or continuation of a Eurodollar
Advance not later than 12:00 noon (New York City time) at least three Business
Days prior to the date of the requested conversion or continuation, specifying:

 

(i)                                  the requested date, which shall be a
Business Day, of such conversion or continuation;

 

(ii)                              the aggregate amount and Type of the Advance
which is to be converted or continued; and

 

(iii)                          the amount of the Advance which is to be
converted into or continued as a Eurodollar Advance and the duration of the
Interest Period applicable thereto;

 

provided that no Advance may be continued as, or converted into, a Eurodollar
Advance if (x) such continuation or conversion would violate any provision of
this Agreement or (y) a Default or Event of Default exists.

 

2.10                    Interest Rates, Interest Payment Dates.  (a) Subject to
Section 2.11, each Advance shall bear interest as follows:

 

-20-

--------------------------------------------------------------------------------



 

(i)                                  at any time such Advance is a Floating Rate
Advance, at a rate per annum equal to the Floating Rate from time to time in
effect; and

 

(ii)                              at any time such Advance is a Eurodollar
Advance, at a rate per annum equal to the Eurodollar Rate for each applicable
Interest Period.

 

Changes in the rate of interest on that portion or any Advance maintained as a
Floating Rate Advance will take effect simultaneously with each change in the
Floating Rate.

 

(b)                  Interest accrued on each Floating Rate Advance shall be
payable on each Payment Date and on the Maturity Date.  Interest accrued on each
Eurodollar Advance shall be payable on the last day of its applicable Interest
Period, on any date on which such Eurodollar Advance is prepaid and on the
Maturity Date.  Interest accrued on each Eurodollar Advance having an Interest
Period longer than three months shall also be payable on the last day of each
three-month interval during such Interest Period.  Interest on Eurodollar
Advances and interest on Floating Rate Advances based on the NYFRB Rate shall be
calculated for actual days elapsed on the basis of a 360-day year.  Interest on
Floating Rate Advances based on the Prime Rate shall be calculated for actual
days elapsed on the basis of a 365- or 366-day year, as appropriate.  Interest
on each Advance shall accrue from and including the date such Advance is made to
but excluding the date payment thereof is received in accordance with
Section 2.12.  If any payment of principal of or interest on an Advance shall
become due on a day which is not a Business Day, such payment shall be made on
the next succeeding Business Day (unless, in the case of a Eurodollar Advance,
such next succeeding Business Day falls in a new calendar month, in which case
such payment shall be due on the immediately preceding Business Day) and, in the
case of a principal payment, such extension of time shall be included in
computing interest in connection with such payment.

 

2.11                    Rate on Overdue Amounts.  If any principal of or
interest on any Loan or any fee or other amount payable by the Company hereunder
is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% plus the rate otherwise applicable to such Loan or (ii) in the case
of any other amount, the Floating Rate plus 2%.

 

2.12                    Method of Payment; Sharing Set-Offs.  (a) All payments
of principal, interest and fees hereunder shall be made in immediately available
funds to the Agent at its address specified on its signature page to this
Agreement (or at any other Lending Installation of the Agent specified in
writing by the Agent to the Company), without setoff or counterclaim, not later
than 12:00 noon (New York City time) on the date when due and shall (except as
otherwise specifically required hereunder) be applied ratably by the Agent among
the Banks.  Funds received after such time shall be deemed received on the
following Business Day unless the Agent shall have received from, or on behalf
of, the Company a Federal Reserve reference number with respect to such payment
before 1:00 p.m. (New York City time) on the date of such payment.  Each payment
delivered to the Agent for the account of any Bank shall be delivered promptly
by the Agent in the same type of funds received by the Agent to such Bank at the
address specified for such Bank in its Administrative Questionnaire or at any
Lending Installation specified in a notice received by the Agent from such
Bank.  The Agent is hereby

 

-21-

--------------------------------------------------------------------------------



 

authorized to charge the account of the Company maintained with Mizuho
Bank, Ltd. or any of its Affiliates, if any, for each payment of principal,
interest and fees as such payment becomes due hereunder.

 

(b)                  If any Bank shall fail to make any payment required to be
made by it pursuant to Section 2.8, Section 2.15 or Section 13.8, then the Agent
may, in its discretion and notwithstanding any contrary provision hereof,
(i) apply any amounts thereafter received by the Agent for the account of such
Bank and for the benefit of the Agent to satisfy such Bank’s obligations under
such Sections until all such unsatisfied obligations are fully paid and/or
(ii) hold any such amounts in a segregated account over which the Agent shall
have exclusive control as cash collateral for, and application to, any future
funding obligations of such Bank under any such Section, in the case of each of
clauses (i) and (ii) above, in any order as determined by the Agent in its
discretion.

 

2.13                    Record-keeping; Telephonic Notices; Evidence of Debt.

 

(a)                   Each Bank shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Company to
such Bank resulting from each Loan made by such Bank from time to time,
including the amounts of principal and interest payable and paid to such Bank
from time to time hereunder.

 

(b)                  The Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the Type thereof and, if
applicable, the Interest Period with respect thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Company to each Bank hereunder, and (iii) the amount of any sum received by the
Agent hereunder from the Company and each Bank’s share thereof.

 

(c)                   The entries maintained in the accounts maintained pursuant
to clauses (a) and (b) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded absent manifest error; provided that
the failure of the Agent or any Bank to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Company to repay
the Obligations in accordance with their terms.

 

(d)                 The Company hereby authorizes the Banks and the Agent to
make Advances based on telephonic notices made by any person or persons the
Agent or any Bank in good faith believes to be acting on behalf of the Company. 
The Company agrees to deliver promptly to the Agent a written confirmation of
each telephonic notice signed by a Designated Officer.  If the written
confirmation differs in any material respect from the action taken by the Agent
and the Banks, the records of the Agent and the Banks shall govern absent
manifest error.

 

(e)                   Any Bank may request that Loans made by it be evidenced by
a promissory note.  In such event, the Company shall prepare, execute and
deliver to such Bank a promissory note payable to the order of such Bank (or, if
requested by such Bank, to such Bank and its registered assigns) and in a form
approved by the Agent.  Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 12.1) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such

 

-22-

--------------------------------------------------------------------------------



 

payee and its registered assigns).

 

2.14                    Lending Installations.  Subject to the provisions of
Section 4.6, each Bank may book its Loans at any Lending Installation selected
by such Bank and may change its Lending Installation from time to time.  All
terms of this Agreement shall apply to any such Lending Installation and the
Loans shall be deemed held by the applicable Bank for the benefit of such
Lending Installation.  Each Bank may, by written or facsimile notice to the
Company, designate a Lending Installation through which Loans will be made by it
and for whose account payments on the Loans are to be made.

 

2.15                    Non-Receipt of Funds by the Agent.  Unless a Bank or the
Company, as the case may be, notifies the Agent prior to the time on the date on
which it is scheduled to make payment to the Agent of (i) in the case of a Bank,
the proceeds of a Loan or (ii) in the case of the Company, a payment of
principal, interest or fees to the Agent for the account of the Banks, that it
does not intend to make such payment, the Agent may assume that such payment has
been made.  The Agent may, but shall not be obligated to, make the amount of
such payment available to the intended recipient in reliance upon such
assumption.  If such Bank or the Company, as the case may be, has not in fact
made such payment to the Agent, the recipient of such payment shall, on demand
by the Agent, repay to the Agent the amount so made available together with
interest thereon in respect of each day during the period commencing on the date
such amount was so made available by the Agent until the date the Agent recovers
such amount at a rate per annum equal to (i) in the case of payment by a Bank,
the Federal Funds Effective Rate for such day or (ii) in the case of payment by
the Company, the interest rate applicable to the relevant Loan.

 

2.16                    Maximum Rate.  Notwithstanding anything to the contrary
contained in any Credit Document, the interest paid or agreed to be paid under
the Credit Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”).  If the Agent or any Bank
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the Company.

 

2.17                    Extension of Maturity Date.

 

(a)                               The Company may at any time and from time to
time not more than ninety (90) days and not less than thirty (30) days prior to
the Maturity Date then in effect (the “Existing Maturity Date”), by notice to
the Agent (who shall promptly notify the Banks), request that each Bank extend
(each such date on which an extension occurs, an “Extension Date”) such Bank’s
Maturity Date to the date that is 364 days after the Existing Maturity Date then
in effect for such Bank.

 

(b)                              Each Bank, acting in its sole and individual
discretion, shall, by notice to the Agent given not later than the date that is
ten (10) Business Days after the date on which the Agent received the Company’s
extension request (the “Bank Notice Date”), advise the Agent whether or not such
Bank agrees to such extension (each Bank that determines to so extend its
Maturity Date, an “Extending Bank”).  Each Bank that determines not to so extend
its Maturity Date (a “Non-Extending Bank”) shall notify the Agent of such fact
promptly after such

 

-23-

--------------------------------------------------------------------------------



 

determination (but in any event no later than the Bank Notice Date), and any
Bank that does not so advise the Agent on or before the Bank Notice Date shall
be deemed to be a Non-Extending Bank.  The election of any Bank to agree to such
extension shall not obligate any other Bank to so agree, and it is understood
and agreed that no Bank shall have any obligation whatsoever to agree to any
request made by the Company for extension of the Maturity Date.

 

(c)                               The Agent shall promptly notify the Company of
each Bank’s determination under this Section.

 

(d)                             The Company shall have the right, but shall not
be obligated, on or before the applicable Maturity Date for any Non-Extending
Bank to replace such Non-Extending Bank with, and add as “Banks” under this
Agreement in place thereof, one or more financial institutions that are not
Ineligible Institutions (each, an “Additional Bank”) approved by the Agent in
accordance with the procedures provided in Section 4.2, each of which Additional
Banks shall have entered into an Assignment Agreement (in accordance with and
subject to the restrictions contained in Section 12.1, with the Company
obligated to pay any applicable processing or recordation fee; provided, that
the Agent may, in its sole discretion, elect to waive the $3,500 processing and
recordation fee in connection therewith) with such Non-Extending Bank, pursuant
to which such Additional Banks shall, effective on or before the applicable
Maturity Date for such Non-Extending Bank, assume a Loan (and, if any such
Additional Bank is already a Bank, its assumed Loan shall be in addition to such
Bank’s Loan outstanding hereunder on such date).  Prior to any Non-Extending
Bank being replaced by one or more Additional Banks pursuant hereto, such
Non-Extending Bank may elect, in its sole discretion, by giving irrevocable
notice thereof to the Agent and the Company (which notice shall set forth such
Bank’s new Maturity Date), to become an Extending Bank, which election shall be
with the Company’s consent on or before the applicable Extension Date, and in
the event the Company does not so consent, such Non-Extending Bank shall remain
a Non-Extending Bank.  The Agent may effect such amendments to this Agreement as
are reasonably necessary to provide solely for any such extensions with the
consent of the Company but without the consent of any other Banks.

 

(e)                               If (and only if) the total of the Loans of the
Banks that have agreed to extend their Maturity Date and the new or increased
Loans of any Additional Banks is more than 50% of the aggregate amount of the
Loans in effect immediately prior to the applicable Extension Date, then,
effective as of the applicable Extension Date, the Maturity Date of each
Extending Bank and of each Additional Bank shall be extended to the date that is
364 days after the then Existing Maturity Date (except that, if such date is not
a Business Day, such Maturity Date as so extended shall be the immediately
preceding Business Day) and each Additional Bank shall thereupon become a “Bank”
for all purposes of this Agreement and shall be bound by the provisions of this
Agreement as a Bank hereunder and shall have the obligations of a Bank
hereunder. For purposes of clarity, it is acknowledged and agreed that the
Maturity Date on any date of determination shall not be a date more than 364
days after such date of determination, whether such determination is made before
or after giving effect to any extension request made hereunder.

 

(f)                                Notwithstanding the foregoing, (x) no more
than one (1) extension of the Maturity Date shall be permitted hereunder and
(y) any extension of any Maturity Date pursuant to this Section 2.17 shall not
be effective with respect to any Extending Bank unless:

 

-24-

--------------------------------------------------------------------------------



 

(i)                                  no Default or Event of Default shall have
occurred and be continuing on the applicable Extension Date and immediately
after giving effect thereto;

 

(ii)                              the representations and warranties of the
Company set forth in this Agreement are true and correct on and as of the
applicable Extension Date and after giving effect thereto, as though made on and
as of such date (or to the extent that such representations and warranties
specifically refer to an earlier date, as of such earlier date); and

 

(iii)                          the Agent shall have received a certificate dated
as of the applicable Extension Date from the Company signed by an authorized
officer of the Company (A) certifying the accuracy of the foregoing clauses
(i) and (ii) and (B) certifying and attaching the resolutions adopted by the
Company approving or consenting to such extension.

 

(g)                              On the Maturity Date of each Non-Extending
Bank, the Company shall repay such Non-Extending Bank in accordance with
Section 2.2 (and shall pay to such Non-Extending Bank all of the other
Obligations owing to it under this Agreement) and after giving effect thereto
shall prepay any Loans outstanding on such date (and pay any additional amounts
required pursuant to Section 4.4) to the extent necessary to keep outstanding
Loans ratable with any revised Pro Rata Shares of the respective Banks effective
as of such date, and the Agent shall administer any necessary reallocation of
the Outstanding Credit Exposures (without regard to any minimum borrowing, pro
rata borrowing and/or pro rata payment requirements contained elsewhere in this
Agreement).

 

(h)                          This Section shall supersede any provisions in
Section 10.1 or Section 12.11 to the contrary.

 

2.18                    Expansion Option.                        The Company may
from time to time elect to increase the amount of Loans provided hereunder by
requesting incremental term loans (the “Incremental Loans”) in minimum
increments of $10,000,000 so long as, after giving effect thereto, the aggregate
amount of such increases does not exceed $50,000,000.  The Company may arrange
for any such Incremental Loans to be provided by one or more Banks (each Bank so
agreeing to provide Incremental Loans, an “Increasing Bank”), or by one or more
new banks, financial institutions or other entities (each such new bank,
financial institution or other entity, an “Augmenting Bank”; provided that no
Ineligible Institution may be an Augmenting Bank); provided that each Increasing
Bank and each Augmenting Bank shall be subject to the approval of the Company
and the Agent. Incremental Loans may be made hereunder pursuant to an amendment
or restatement (an “Incremental Loan Amendment”) of this Agreement and, as
appropriate, the other Loan Documents, executed by the Company, each Increasing
Bank, each Augmenting Bank, and the Agent.  The Incremental Loan Amendment may,
without the consent of any other Banks, effect such amendments to this Agreement
and the other Loan Documents as may be necessary or appropriate, in the
reasonable opinion of the Agent, to effect the provisions of this Section 2.18.
 No consent of any Bank (other than the Banks participating in the increase and
the Agent) shall be required for any Incremental Loans permitted pursuant to
this Section 2.18.  Incremental Loans created pursuant to this Section 2.18
shall become effective on the date agreed by the Company, the Agent and the
relevant Increasing Banks or Augmenting Banks, and

 

-25-

--------------------------------------------------------------------------------



 

the Agent shall notify each Bank thereof.  Notwithstanding the foregoing, no
increase in respect of Incremental Loans shall become effective under this
paragraph unless, (i) on the proposed date of the effectiveness of such
increase, (A) the conditions set forth in clauses (i) and (ii) of Section 11.2
shall be satisfied or waived by the Majority Banks and the Agent shall have
received a certificate to that effect dated such date and executed by a
Designated Officer of the Company and (B) the Company shall be in compliance (on
a pro forma basis) with the covenant contained in Article VIII and (ii) the
Agent shall have received (x) documents consistent with those delivered on the
Closing Date as to the organizational power and authority of the Company to
borrow hereunder after giving effect to such increase and (y) in the case of any
Augmenting Bank that is organized under the laws of a jurisdiction outside the
United States of America, its name, address, tax identification number and/or
such other information as shall be necessary for the Agent to comply with “know
your customer” and anti-money laundering rules and regulations, including
without limitation, the USA Patriot Act. Nothing contained in this Section 2.18
shall constitute, or otherwise be deemed to be, a commitment on the part of any
Bank to increase its commitment hereunder or to provide Incremental Loans at any
time.

 

 

ARTICLE III
[INTENTIONALLY OMITTED]

 

 

ARTICLE IV
CHANGE IN CIRCUMSTANCES

 

4.1                            Yield Protection.

 

(a)                   If any Change in Law,

 

(i)                                  subjects the Agent or any Bank or any
applicable Lending Installation to any tax, duty, charge, withholding levy,
imposts, deduction, assessment or fee on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto (other than (A) Taxes, (B) Excluded
Taxes, and (C) Other Taxes), or

 

(ii)                              imposes or increases or deems applicable any
reserve, special deposit, liquidity or similar requirement (including any
compulsory loan requirement, insurance charge or other assessment) against
assets of, deposits with or for the account of, or credit extended by any Bank
or any applicable Lending Installation (including any reserve costs under
Regulation D with respect to Eurocurrency liabilities (as defined in Regulation
D)), or

 

(iii)                          imposes any other condition the result of which
is to increase the cost to any Bank or any applicable Lending Installation of
making, continuing, converting into, funding or maintaining Advances, or reduces
any amount receivable by any Bank or any applicable Lending Installation in
connection with Advances or requires any Bank or any applicable Lending
Installation to make any payment calculated by reference to its Outstanding
Credit Exposure or interest received by it, by an amount deemed material by

 

-26-

--------------------------------------------------------------------------------



 

such Bank, or

 

(iv)                          affects the amount of capital or liquidity
required or expected to be maintained by any Bank or any applicable Lending
Installation or any corporation controlling any Bank and such Bank determines
the amount of capital or liquidity required is increased by or based upon the
existence of this Agreement or its obligation to make Advances hereunder or of
commitments of this type,

 

then, upon presentation by the Agent or such Bank to the Company of a
certificate (as referred to in the immediately succeeding sentence of this
Section 4.1) setting forth the basis for such determination and the additional
amounts reasonably determined by the Agent or such Bank for the period of up to
ninety (90) days prior to the date on which such certificate is delivered to the
Company and the Agent, to be sufficient to compensate the Agent or such Bank, as
applicable, in light of such circumstances, the Company shall within thirty (30)
days of such delivery of such certificate pay to the Agent for its own account
or for the account of the Agent or such Bank, as applicable, the specified
amounts set forth on such certificate.  The Agent or the affected Bank, as
applicable, shall deliver to the Company and the Agent a certificate setting
forth the basis of the claim and specifying in reasonable detail the calculation
of such increased expense, which certificate shall be prima facie evidence as to
such increase and such amounts.  The Agent or an affected Bank, as applicable,
may deliver more than one certificate to the Company during the term of this
Agreement.  In making the determinations contemplated by the above-referenced
certificate, the Agent and any Bank may make such reasonable estimates,
assumptions, allocations and the like that the Agent or such Bank, as
applicable, in good faith determines to be appropriate, and the Agent’s or such
Bank’s selection thereof in accordance with this Section 4.1 shall be conclusive
and binding on the Company, absent manifest error.

 

(b)                  No Bank shall be entitled to demand compensation or be
compensated hereunder to the extent that such compensation relates to any period
of time more than ninety (90) days prior to the date upon which such Bank first
notified the Company of the occurrence of the event entitling such Bank to such
compensation (unless, and to the extent, that any such compensation so demanded
shall relate to the retroactive application of any event so notified to the
Company).

 

4.2                            Replacement of Banks.

 

(a)                   If any Bank shall make a demand for payment under
Section 4.1, then within thirty (30) days after such demand, the Company may,
with the approval of the Agent (which approval shall not be unreasonably
withheld) and provided that no Default or Event of Default shall then have
occurred and be continuing, demand, at the Company’s sole cost and expense, that
such Bank assign to one or more financial institutions designated by the Company
and approved by the Agent all (but not less than all) of such Bank’s Commitment
and Outstanding Credit Exposure within the period ending on the later of such
30th day and the last day of the longest of the then current Interest Periods or
maturity dates for such Outstanding Credit Exposure.  Any such assignment shall
be consummated on terms satisfactory to the assigning Bank; provided that such
Bank’s consent to such assignment shall not be unreasonably withheld.

 

-27-

--------------------------------------------------------------------------------



 

(b)                  If the Company shall elect to replace a Bank pursuant to
clause (a) above, the Company shall prepay the Outstanding Credit Exposure of
such Bank, and the financial institution or institutions selected by the Company
shall replace such Bank as a Bank hereunder pursuant to an instrument
satisfactory to the Company, the Agent and the Bank being replaced by making
Advances to the Company in the amount of the Outstanding Credit Exposure of such
assigning Bank and assuming all the same rights and responsibilities hereunder
as such assigning Bank and having the same Commitment as such assigning Bank.

 

(c)                   If any Bank becomes a Defaulting Bank, then the Company
may, at its sole expense and effort, upon notice to such Bank and the Agent,
require such Bank to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 12.1), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Bank, if such Bank accepts such
assignment); provided that (i) to the extent required pursuant to
Section 12.1(c), the Company shall have received the necessary consents from the
Agent, if any, and (ii) such Bank shall have received payment of an amount equal
to its Outstanding Credit Exposure, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such Outstanding Credit Exposure and accrued interest and fees) or the Company
(in the case of all other amounts).  A Bank shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Bank or otherwise, the circumstances entitling the Company to require such
assignment and delegation cease to apply.

 

4.3                            Availability of Eurodollar Rate Loans.

 

(a)                   If:

 

(i)                                  any Bank determines that maintenance of a
Eurodollar Rate Loan at a suitable Lending Installation would violate any
applicable law, rule, regulation or directive, whether or not having the force
of law, or

 

(ii)                              the Majority Banks determine that (x) deposits
of a type and maturity appropriate to match fund Eurodollar Rate Loans are not
available or (y) the Base Eurodollar Rate does not accurately reflect the cost
of making or maintaining a Eurodollar Rate Loan, or

 

(iii)                          prior to the commencement of any Interest Period
for a Eurodollar Advance the Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Base Eurodollar Rate or the Eurodollar Rate,
as applicable, for such Interest Period,

 

then the Agent shall give notice thereof to the Company and the Banks by
telephone or telecopy as promptly as practicable thereafter and, until the Agent
notifies the Company and the Banks that the circumstances giving rise to such
notice no longer exist, (i) any Conversion/Continuation Notice that requests the
conversion of any Advance to, or continuation of any Advance as, a Eurodollar
Advance shall be ineffective and any such Eurodollar Advance shall be repaid on
the last day of the then current Interest Period applicable thereto and (ii) if
any Borrowing Notice requests a Eurodollar Advance, such Advance shall be made
as a Floating Rate Advance, and, in

 

-28-

--------------------------------------------------------------------------------



 

the case of clause (a)(i), require any outstanding Eurodollar Rate Loans to be
converted to Floating Rate Loans on such date as is required by the applicable
law, rule, regulation or directive.

 

(b)                  If at any time the Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(iii) above have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in clause (a)(iii) have not arisen
but either (w) the supervisor for the administrator of the Base Eurodollar Rate
or the Eurodollar Rate has made a public statement that the administrator of the
Base Eurodollar Rate or the Eurodollar Rate is insolvent (and there is no
successor administrator that will continue publication of the Base Eurodollar
Rate or the Eurodollar Rate), (x) the administrator of the Base Eurodollar Rate
or the Eurodollar Rate has made a public statement identifying a specific date
after which the Base Eurodollar Rate or the Eurodollar Rate will permanently or
indefinitely cease to be published by it (and there is no successor
administrator that will continue publication of the Base Eurodollar Rate or the
Eurodollar Rate), (y) the supervisor for the administrator of the Base
Eurodollar Rate or the Eurodollar Rate has made a public statement identifying a
specific date after which the Base Eurodollar Rate or the Eurodollar Rate will
permanently or indefinitely cease to be published or (z) the supervisor for the
administrator of the Base Eurodollar Rate or the Eurodollar Rate, as applicable
or a Governmental Authority having jurisdiction over the Agent has made a public
statement identifying a specific date after which an applicable Base Eurodollar
Rate or Eurodollar Rate, may no longer be used for determining interest rates
for loans, then the Agent and the Company shall endeavor to establish an
alternate rate of interest to the Base Eurodollar Rate or the Eurodollar Rate
that gives due consideration to the then prevailing market convention for
determining a rate of interest for syndicated loans in the United States at such
time, and shall enter into an amendment to this Agreement to reflect such agreed
upon alternate rate of interest and such other related changes to this Agreement
as may be applicable (but for the avoidance of doubt, such related changes shall
not include a reduction of the Applicable Margin); provided that, if such
alternate rate of interest as so determined would be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.  Notwithstanding
anything to the contrary in Section 10.1, such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the Agent shall not have received, within five (5) Business Days of the
date notice of such alternate rate of interest is provided to the Banks, a
written notice from the Majority Banks stating that such Majority Banks object
to such amendment.  Until an alternate rate of interest shall be determined in
accordance with this clause (b) (but, in the case of the circumstances described
in clause (ii) of the first sentence of this Section 4.3(b), only to the extent
Base Eurodollar Rate or the Eurodollar Rate, as applicable, for such Interest
Period is not available or published at such time on a current basis), (x) any
Conversion/Continuation Notice that requests the conversion of an Advance to, or
continuation of any Advance as, a Eurodollar Advance shall be ineffective and
any such Eurodollar Advance shall be repaid or converted into a Floating Rate
Advance on the last day of the then current Interest Period applicable thereto,
and (y) if any Borrowing Notice requests a Eurodollar Advance, such Advance
shall be made as a Floating Rate Advance.

 

4.4                            Funding Indemnification.  If any payment of a
Eurodollar Rate Loan occurs on a date which is not the last day of an applicable
Interest Period, whether because of prepayment or

 

-29-

--------------------------------------------------------------------------------



 

otherwise (including as a result of acceleration), or a Eurodollar Rate Loan is
not made on the date specified by the Company for any reason other than default
by the Banks or a Eurodollar Rate Loan is assigned on a date which is not the
last day of an applicable Interest Period as a result of a request by the
Company under Section 4.2, the Company will indemnify each Bank for any loss or
cost (but not lost profits) incurred by it resulting therefrom, including any
loss or cost in liquidating or employing deposits acquired to fund or maintain
such Eurodollar Rate Loan.

 

4.5                            Taxes.

 

(a)                   All payments by the Company to or for the account of any
Bank or the Agent hereunder shall be made free and clear of and without
deduction for any and all Taxes unless such deduction is required by law.  If
the Company shall be required by law to deduct any Taxes from or in respect of
any sum payable hereunder to any Bank or the Agent, (i) the sum payable shall be
increased by the amount of such Taxes required to be withheld as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 4.5) such Bank or the Agent (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Company shall make such deductions,
(iii) the Company shall pay the full amount deducted to the relevant authority
in accordance with applicable law and (iv) the Company shall furnish to the
Agent the original copy of a receipt evidencing payment thereof within thirty
(30) days after such payment is made.

 

(b)                  In addition, the Company hereby agrees to pay any present
or future stamp or documentary taxes and any other excise or property taxes,
charges or similar levies which arise from any payment made hereunder or from
the execution or delivery of, or otherwise with respect to, this Agreement
(“Other Taxes”).

 

(c)                   The Company hereby agrees to indemnify the Agent and each
Bank for the full amount of Taxes or Other Taxes (including any Taxes or Other
Taxes imposed on amounts payable under this Section 4.5) paid by the Agent or
such Bank and any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto.  Payments due under this indemnification
shall be made within thirty (30) days of the date the Agent or such Bank makes
demand therefor pursuant to Section 4.6.

 

(d)                 Each Bank that is not incorporated under the laws of the
United States of America or a state thereof (each a “Non-U.S. Bank”) agrees that
it will, not more than ten (10) Business Days after the Closing Date, or, if
later, not more than ten (10) Business Days after becoming a Bank hereunder,
(i) deliver to each of the Company and the Agent two duly completed copies of
United States Internal Revenue Service Form W-8BEN, W-8BEN-E or W-8ECI, or any
other form or documentation prescribed by applicable law, certifying in either
case that such Bank is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes, and
(ii) deliver to each of the Company and the Agent a United States Internal
Revenue Form W-8 or W-9, as the case may be, and certify that it is entitled to
an exemption from United States backup withholding tax.  Each Non-U.S. Bank
further undertakes to deliver to each of the Company and the Agent (x) renewals
or additional copies of such form (or any successor form) on or before the date
that such form expires or

 

-30-

--------------------------------------------------------------------------------



 

becomes obsolete, and (y) after the occurrence of any event requiring a change
in the most recent forms so delivered by it, such additional forms or amendments
thereto as may be reasonably requested by the Company or the Agent.  All forms
or amendments described in the preceding sentence shall certify that such Bank
is entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes, unless an event
(including any change in treaty, law or regulation) has occurred prior to the
date on which any such delivery would otherwise be required which renders all
such forms inapplicable or which would prevent such Bank from duly completing
and delivering any such form or amendment with respect to it and such Bank
advises the Company and the Agent that it is not capable of receiving payments
without any deduction or withholding of United States federal income tax.

 

(e)                   For any period during which a Non-U.S. Bank has failed to
provide the Company with an appropriate form pursuant to clause (d), above
(unless such failure is due to a change in treaty, law or regulation, or any
change in the interpretation or administration thereof by any governmental
authority, occurring subsequent to the date on which a form originally was
required to be provided), such Non-U.S. Bank shall not be entitled to
indemnification under this Section 4.5 with respect to Taxes imposed by the
United States; provided that, should a Non-U.S. Bank which is otherwise exempt
from or subject to a reduced rate of withholding tax become subject to Taxes
because of its failure to deliver a form required under clause (d) above, the
Company shall take such steps as such Non-U.S. Bank shall reasonably request to
assist such Non-U.S. Bank to recover such Taxes.

 

(f)                    Any Bank that is entitled to an exemption from or
reduction of withholding tax with respect to payments under this Agreement
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Company (with a copy to the Agent), at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate.

 

(g)                              If a payment made to a Bank under any Credit
Document would be subject to U.S. federal withholding tax imposed by FATCA if
such Bank were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Bank shall deliver to the Company and the Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Company or the Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Company or the Agent as may be
necessary for the Company and the Agent to comply with their obligations under
FATCA and to determine that such Bank has complied with such Bank’s obligations
under FATCA or to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this clause (g), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement. Notwithstanding
anything to the contrary herein, the completion, execution and submission of
such documentation shall not be required if in a Bank’s reasonable judgment such
completion, execution or submission would subject such Bank to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Bank.

 

-31-

--------------------------------------------------------------------------------



 

(h)                  Each Bank shall severally indemnify the Agent for any
taxes, levies, imposts, duties, deductions, withholdings, assessments, fees or
other charges imposed by any taxing authority (but, in the case of any Taxes and
Other Taxes, only to the extent that the Company has not already indemnified the
Agent for such Taxes and Other Taxes and without limiting the obligation of the
Company to do so) attributable to such Bank that are paid or payable by the
Agent in connection with this Agreement and any reasonable expenses arising
therefrom or with respect thereto, whether or not such amounts were correctly or
legally imposed or asserted by the relevant taxing authority.  The indemnity
under this Section 4.5(h) shall be paid within ten (10) days after the Agent
delivers to the applicable Bank a certificate stating the amount so paid or
payable by the Agent.  Such certificate shall be conclusive of the amount so
paid or payable absent manifest error.  The obligations of the Banks under this
clause (h) shall survive the payment of the Obligations and termination of this
Agreement.

 

4.6                            Bank Certificates, Survival of Indemnity.  To the
extent reasonably possible, each Bank shall designate an alternate Lending
Installation with respect to Eurodollar Rate Loans to reduce any liability of
the Company to such Bank under Section 4.1 or to avoid the unavailability of
Eurodollar Rate Loans under Section 4.3, so long as such designation is not
disadvantageous to such Bank.  A certificate of such Bank as to the amount due
under Section 4.1, 4.4 or 4.5 shall be final, conclusive and binding on the
Company in the absence of manifest error.  Determination of amounts payable
under such Sections in connection with a Eurodollar Rate Loan shall be
calculated as though each Bank funded each Eurodollar Rate Loan through the
purchase of a deposit of the type and maturity corresponding to the deposit used
as a reference in determining the Base Eurodollar Rate applicable to such Loan
whether in fact that is the case or not.  Unless otherwise provided herein, the
amount specified in any certificate shall be payable on demand after receipt by
the Company of such certificate.  The obligations of the Company under
Sections 4.1, 4.4 and 4.5 shall survive payment of the Obligations and
termination of this Agreement; provided that no Bank shall be entitled to
compensation to the extent that such compensation relates to any period of time
more than ninety (90) days after the termination of this Agreement.

 

4.7                            Defaulting Banks.

 

Notwithstanding any provision of this Agreement to the contrary, if any Bank
becomes a Defaulting Bank, then the following provisions shall apply for so long
as such Bank is a Defaulting Bank:

 

(a)                               Any payment of principal, interest, fees or
other amounts received by the Agent for the account of such Defaulting Bank
(whether voluntary or mandatory, at maturity, pursuant to Section 9.2 or
otherwise) or received by the Agent from a Defaulting Bank pursuant to
Section 12.10 shall be applied at such time or times as may be determined by the
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Bank to the Agent hereunder; second,  unless a Default or Event of Default
exists, as the Company may request to fund any Loan in respect of which such
Defaulting Bank has failed to fund its portion thereof as required by this
Agreement, as determined by the Agent; third, to be held in a deposit account
and released in order to satisfy such Defaulting Bank’s potential future funding
obligations with respect to Loans under this Agreement; fourth, to the payment
of any amounts owing to the Banks as a result of any judgment of a court of
competent jurisdiction obtained by any Bank against such Defaulting

 

-32-

--------------------------------------------------------------------------------



 

Bank as a result of such Defaulting Bank’s breach of its obligations under this
Agreement or under any other Credit Document; fifth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Company as a
result of any judgment of a court of competent jurisdiction obtained by the
Company against such Defaulting Bank as a result of such Defaulting Bank’s
breach of its obligations under this Agreement or under any other Credit
Document; and sixth, to such Defaulting Bank or as otherwise directed by a court
of competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans in respect of which such Defaulting Bank has not
fully funded its appropriate share, and (y) such Loans were made at a time when
the conditions set forth in Section 11.2 were satisfied or waived, such payment
shall be applied solely to pay the Loans of all non-Defaulting Banks on a pro
rata basis prior to being applied to the payment of any Loans of such Defaulting
Bank until such time as all Loans and funded are held by the Banks pro rata in
accordance with the Commitments.  Any payments, prepayments or other amounts
paid or payable to a Defaulting Bank that are applied (or held) to pay amounts
owed by a Defaulting Bank or to post cash collateral pursuant to this
Section shall be deemed paid to and redirected by such Defaulting Bank, and each
Bank irrevocably consents hereto.

 

(b)                              The Commitment and Outstanding Credit Exposure
of such Defaulting Bank shall not be included in determining whether the
Majority Banks have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 10.1); provided, that,
except as otherwise provided in Section 10.1, this clause (b) shall not apply to
the vote of a Defaulting Bank in the case of an amendment, waiver or other
modification requiring the consent of such Bank or each Bank directly affected
thereby.

 

(c)                               In the event that the Agent and the Company
each agrees that a Defaulting Bank has adequately remedied all matters that
caused such Bank to be a Defaulting Bank, then on such date such Bank shall
purchase at par such of the Loans of the other Banks as the Agent shall
determine may be necessary in order for such Bank to hold such Loans in
accordance with its Pro Rata Share of the Aggregate Commitment.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

The Company hereby represents and warrants that:

 

5.1                            Incorporation and Good Standing.  Each of the
Company and its Material Subsidiaries is duly incorporated, validly existing and
in good standing under the laws of its jurisdiction of organization.

 

5.2                            Corporate Power and Authority: No Conflicts.  The
execution, delivery and performance by the Company of the Credit Documents are
within the Company’s corporate powers, have been duly authorized by all
necessary corporate action and do not (i) violate the Company’s articles of
incorporation, bylaws or any applicable law, or (ii) breach or result in an
event of default under any indenture or material agreement, and do not result in
or require the creation of any Lien upon or with respect to any of its
properties.

 

5.3                            Governmental Approvals.  No authorization or
approval or other action by, and no

 

-33-

--------------------------------------------------------------------------------



 

notice to or filing with, any governmental authority or regulatory body is
required for the due execution, delivery and performance by the Company of any
Credit Document.

 

5.4                            Legally Enforceable Agreements.  Each Credit
Document constitutes a legal, valid and binding obligation of the Company,
enforceable in accordance with its terms, subject to (a) the effect of
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and (b) the
application of general principles of equity (regardless of whether considered in
a proceeding in equity or at law).

 

5.5                            Financial Statements.  (a) The audited balance
sheet of the Company and its Consolidated Subsidiaries as at December 31, 2017,
and the related statements of income and cash flows of the Company and its
Consolidated Subsidiaries for the fiscal year then ended, as set forth in the
Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2017
(copies of which have been furnished to each Bank), fairly present the financial
condition of the Company and its Consolidated Subsidiaries as at such date and
the results of operations of the Company and its Consolidated Subsidiaries for
the fiscal year ended on such date, all in accordance with GAAP.

 

(b)                  The unaudited balance sheet of the Company and its
Consolidated Subsidiaries as at September 30, 2018, and the related statements
of income and cash flows of the Company and its Consolidated Subsidiaries for
the three-month period then ended, as set forth in the Company’s Quarterly
Report on Form 10-Q for the fiscal quarter ended September 30, 2018 (copies of
which have been furnished to each Bank), fairly present (subject to year-end
audit adjustments) the financial condition of the Company and its Consolidated
Subsidiaries as at such date and the results of operations of the Company and
its Consolidated Subsidiaries for the three-month period ended on such date, all
in accordance with GAAP.

 

(c)                   Since December 31, 2017, there has been no Material
Adverse Change.

 

5.6                            Litigation.  Except (i) to the extent described
in the Company’s Annual Report on Form 10-K for the year ended December 31, 2017
and Quarterly Report on Form 10-Q for the fiscal quarter ended September 30,
2018, in each case as filed with the SEC, and (ii) such other similar actions,
suits and proceedings predicated on the occurrence of the same events giving
rise to any actions, suits and proceedings described in the reports referred to
in the foregoing clause (i) (all matters described in clauses (i) and
(ii) above, the “Disclosed Matters”), there is no pending or threatened action,
suit, investigation or proceeding against the Company or any of its Consolidated
Subsidiaries before any court, governmental agency or arbitrator, which, if
adversely determined, might reasonably be expected to result in a Material
Adverse Change.  As of the Closing Date, (a) there is no litigation challenging
the validity or the enforceability of any of the Credit Documents and (b) there
have been no adverse developments with respect to the Disclosed Matters that
have resulted, or could reasonably be expected to result, in a Material Adverse
Change.

 

5.7                            Margin Stock.  The Company is not engaged in the
business of extending credit for the purpose of buying or carrying margin stock
(within the meaning of Regulation U), and no proceeds of any Advance will be
used to buy or carry any margin stock or to extend credit to others for the
purpose of buying or carrying any margin stock.

 

-34-

--------------------------------------------------------------------------------



 

5.8                            ERISA.  No Plan Termination Event has occurred or
is reasonably expected to occur with respect to any Plan.  Neither the Company
nor any ERISA Affiliate is an employer under or has any liability with respect
to a Multiemployer Plan. None of the Company and its Subsidiaries is an entity
deemed to hold “plan assets” (within the meaning of the Plan Asset Regulations),
and neither the execution, delivery or performance of the transactions
contemplated hereby, including the making of any Loan hereunder, will give rise
to a non-exempt prohibited transaction under Section 406 of ERISA or
Section 4975 of the Code.

 

5.9                            Insurance.  All insurance required by Section 6.2
is in full force and effect.

 

5.10                    Taxes.  The Company and its Subsidiaries have filed all
tax returns (Federal, state and local) required to be filed and paid all taxes
shown thereon to be due, including interest and penalties, or, to the extent the
Company or any of its Subsidiaries is contesting in good faith an assertion of
liability based on such returns, has provided adequate reserves for payment
thereof in accordance with GAAP.

 

5.11                    Investment Company Act.  The Company is not an
investment company (within the meaning of the Investment Company Act of 1940, as
amended).

 

5.12                    Disclosure.

 

(a)                   The Company has not withheld any fact from the Agent or
the Banks in regard to the occurrence of a Material Adverse Change; and all
financial information delivered by the Company to the Agent and the Banks on and
after the date of this Agreement is true and correct in all material respects as
at the dates and for the periods indicated therein.

 

(b)                              As of the Closing Date, the information
included in the Beneficial Ownership Certification provided on or prior to the
Closing Date, if required, to any Bank in connection with this Agreement is true
and correct in all respects.

 

5.13                    Anti-Corruption Laws and Sanctions.  The Company has
implemented and maintains in effect policies, procedures and/or practices
designed to ensure, in its reasonable judgment, compliance in all material
respects by the Company, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Company, its Subsidiaries and their respective officers and
employees and to the knowledge of the Company its directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects.  None of (a) the Company, any Subsidiary or to the knowledge of the
Company or such Subsidiary, any of their respective directors, officers or
employees, or (b) to the knowledge of the Company, any agent of the Company or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person.   No Credit
Extension, use of proceeds or other transaction contemplated by this Agreement
will violate any Anti-Corruption Law or applicable Sanctions.

 

5.14                    EEA Financial Institution.  The Company is not an EEA
Financial Institution.

 

-35-

--------------------------------------------------------------------------------



 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

So long as any Obligations shall remain unpaid or any Bank shall have any
Commitment under this Agreement:

 

6.1                            Payment of Taxes, Etc..  The Company shall, and
shall cause each of its Subsidiaries to, pay and discharge, before the same
shall become delinquent, (a) all taxes, assessments and governmental charges or
levies imposed upon it or upon its property, and (b) all lawful claims which, if
unpaid, might by law become a Lien upon its property; provided that the Company
shall not be required to pay or discharge any such tax, assessment, charge or
claim (i) which is being contested by it in good faith and by proper procedures
or (ii) the non-payment of which will not result in a Material Adverse Change.

 

6.2                            Maintenance of Insurance.  The Company shall, and
shall cause each of its Material Subsidiaries to, maintain insurance in such
amounts and covering such risks with respect to its business and properties as
is usually carried by companies engaged in similar businesses and owning similar
properties, either with reputable insurance companies or, in whole or in part,
by establishing reserves or one or more insurance funds, either alone or with
other corporations or associations.

 

6.3                            Preservation of Corporate Existence, Etc.. 
Except as provided in Section 7.3, the Company shall, and shall cause each of
its Material Subsidiaries to, (a) preserve and maintain its corporate existence,
rights and franchises, and (b) qualify and remain qualified as a foreign
corporation in each jurisdiction in which such qualification is necessary in
view of its business and operations or the ownership of its properties; provided
that the Company shall not be required to preserve any such right or franchise
under clause (a) above or to remain so qualified under clause (b) above unless
the failure to do so would reasonably be expected to result in a Material
Adverse Change.

 

6.4                            Compliance with Laws, Etc..  The Company shall,
and shall cause each of its Consolidated Subsidiaries to, comply with the
requirements of all applicable laws, rules, regulations and orders of any
governmental authority, the non-compliance of which would reasonably be expected
to result in a Material Adverse Change.  The Company will maintain in effect and
enforce policies, procedures and/or practices designed to ensure, in its
reasonable judgment, compliance in all material respects by the Company, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

 

6.5                            Visitation Rights.  The Company shall, and shall
cause each of its Material Subsidiaries to, at any reasonable time and from time
to time, permit the Agent, any of the Banks or any agents or representatives
thereof to examine and make copies of and abstracts from its records and books
of account, visit its properties and discuss its affairs, finances and accounts
with any of its officers.

 

6.6                            Keeping of Books.  The Company shall, and shall
cause each of its Consolidated Subsidiaries to, keep adequate records and books
of account, in which full and correct entries

 

-36-

--------------------------------------------------------------------------------



 

shall be made of all of its financial transactions and its assets and business
so as to permit the Company and its Consolidated Subsidiaries to present
financial statements in accordance with GAAP.

 

6.7                            Reporting Requirements.  The Company shall
furnish to the Agent, with sufficient copies for each of the Banks (and the
Agent shall thereafter promptly make available to the Banks):

 

(a)                   as soon as practicable and in any event within five
(5) Business Days after becoming aware of the occurrence of any Default or Event
of Default, a statement of a Designated Officer as to the nature thereof, and as
soon as practicable and in any event within five (5) Business Days thereafter, a
statement of a Designated Officer as to the action which the Company has taken,
is taking or proposes to take with respect thereto;

 

(b)                  as soon as available and in any event within sixty (60)
days after the end of each of the first three quarters of each fiscal year of
the Company, a consolidated balance sheet of the Company and its Consolidated
Subsidiaries as at the end of such quarter, and the related consolidated
statements of income, cash flows and common stockholder’s equity of the Company
and its Consolidated Subsidiaries as at the end of and for the period commencing
at the end of the previous fiscal year and ending with the end of such quarter,
setting forth in each case in comparative form the corresponding figures for the
corresponding date or period of the preceding fiscal year, or statements
providing substantially similar information (which requirement shall be deemed
satisfied by the delivery of the Company’s quarterly report on Form 10-Q for
such quarter), all in reasonable detail and duly certified (subject to the
absence of footnotes and to year-end audit adjustments) by a Designated Officer
as having been prepared in accordance with GAAP, together with (i) a certificate
of a Designated Officer stating that such officer has no knowledge (having made
due inquiry with respect thereto) that a Default or Event of Default has
occurred and is continuing, or, if a Default or Event of Default has occurred
and is continuing, a statement as to the nature thereof and the actions which
the Company has taken, is taking or proposes to take with respect thereto, and
(ii) a certificate of a Designated Officer, in substantially the form of
Exhibit B hereto, setting forth the Company’s computation of the financial ratio
specified in Article VIII as of the end of the immediately preceding fiscal
quarter or year, as the case may be, of the Company;

 

(c)                   as soon as available and in any event within one hundred
twenty (120) days after the end of each fiscal year of the Company, a copy of
the Company’s Annual Report on Form 10-K (or any successor form) for such year,
including therein the consolidated balance sheet of the Company and its
Consolidated Subsidiaries as at the end of such year and the consolidated
statements of income, cash flows and common stockholder’s equity of the Company
and its Consolidated Subsidiaries as at the end of and for such year, or
statements providing substantially similar information, in each case
(i) certified by independent public accountants of recognized national standing
selected by the Company and not objected to by the Majority Banks (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Company and its Consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, and (ii) together with (a) a certificate of a

 

-37-

--------------------------------------------------------------------------------



 

Designated Officer stating that such officer has no knowledge (having made due
inquiry with respect thereto) that a Default or Event of Default has occurred
and is continuing, or, if a Default or Event of Default has occurred and is
continuing, a statement as to the nature thereof and the actions which the
Company has taken, is taking or proposes to take with respect thereto and (b) a
certificate of a Designated Officer, in substantially the form of Exhibit B
hereto, setting forth the Company’s computation of the financial ratio specified
in Article VIII as of the end of the immediately preceding fiscal year of the
Company;

 

(d)                 promptly after the sending or filing thereof, notice of all
proxy statements which the Company sends to its stockholders, copies of all
regular, periodic and special reports (other than those which relate solely to
employee benefit plans) which the Company files with the SEC and notice of the
sending or filing of (and, upon the request of the Agent or any Bank, a copy of)
any final prospectus filed with the SEC;

 

(e)                   as soon as possible and in any event (i) within thirty
(30) days after the Company or any ERISA Affiliate knows or has reason to know
that any Plan Termination Event described in clause (a) of the definition of
Plan Termination Event with respect to any Plan has occurred and (ii) within ten
(10) days after the Company or any ERISA Affiliate knows or has reason to know
that any other Plan Termination Event with respect to any Plan has occurred and
could reasonably be expected to result in a material liability to the Company, a
statement of the Chief Financial Officer of the Company describing such Plan
Termination Event and the action, if any, which the Company or such ERISA
Affiliate, as the case may be, proposes to take with respect thereto;

 

(f)                    promptly, and in any event within five (5) Business Days,
after becoming aware thereof, notice of any upgrading or downgrading of the
rating of the Unsecured Debt by Moody’s or S&P;

 

(g)                  as soon as possible and in any event within five
(5) Business Days after the occurrence of any default under any agreement to
which the Company or any of its Subsidiaries is a party, which default would
reasonably be expected to result in a Material Adverse Change, and which is
continuing on the date of such certificate, a certificate of the president or
chief financial officer of the Company setting forth the details of such default
and the action which the Company or any such Subsidiary proposes to take with
respect thereto; and

 

(h)                              promptly after requested, (x) such other
information respecting the business, properties or financial condition of the
Company as the Agent or any Bank through the Agent may from time to time
reasonably request in writing and (y) information and documentation reasonably
requested by the Agent or any Bank for purposes of compliance with applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA Patriot Act and the Beneficial Ownership Regulation; and

 

(i)                                  promptly after becoming aware thereof,
notice of any change in the information provided in the Beneficial Ownership
Certification delivered to such Bank that would result in a change to the list
of beneficial owners identified in parts (c) or (d) of such certification.

 

-38-

--------------------------------------------------------------------------------



 

Documents required to be delivered pursuant to Section 6.7(d) may be delivered
electronically and, if so delivered, shall be deemed to have been delivered on
the date (i) on which such materials are publicly available as posted on the
Electronic Data Gathering, Analysis and Retrieval system (EDGAR) or (ii) on
which such documents are posted on the Company’s behalf on an Internet or
intranet website, if any, to which each Bank and the Agent have access (whether
a commercial, third-party website or whether made available by the Agent);
provided that: (A) upon written request by the Agent (or any Bank through the
Agent) to the Company, the Company shall deliver paper copies of such documents
to the Agent or such Bank until a written request to cease delivering paper
copies is given by the Agent and each Bank (by telecopier or electronic mail) of
the posting of any such documents and provide to the Agent by electronic mail
electronic versions (i.e. soft copies) of such documents.  The Agent shall have
no obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Company with any such request by a Bank for delivery,
and each Bank shall be solely responsible for timely accessing posted documents
or requesting delivery of paper copies of such document to it and maintaining
its copies of such documents.

 

 

6.8                            Use of Proceeds.

 

(a)                   The Company will use the proceeds of the Advances for
general corporate purposes, working capital and to refinance existing Debt of
the Company.  The Company will not, nor will it permit any Subsidiary to, use
any of the proceeds of the Advances to purchase or carry any “margin stock” (as
defined in Regulation U).

 

(b)                  The Company will not request any Loans, and the Company
shall not directly or knowingly indirectly use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not directly or knowingly indirectly use, the proceeds of any Loans
(A) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
businesses or transaction would be prohibited by Sanctions, or (C) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.  Notwithstanding the foregoing, the Company’s and its Subsidiaries’
provision of utility services in the ordinary course of business in accordance
with applicable law, including Anti-Corruption Laws and applicable Sanctions,
shall not constitute a violation of this Section.

 

6.9                            Maintenance of Properties, Etc..  The Company
shall, and shall cause each of its Material Subsidiaries to, maintain in all
material respects all of its respective owned and leased Property in good and
safe condition and repair to the same degree as other companies engaged in
similar businesses and owning similar properties, and not permit, commit or
suffer any waste or abandonment of any such Property, and from time to time make
or cause to be made all material repairs, renewals and replacements thereof,
including any capital improvements which may be required; provided that such
Property may be altered or renovated in the ordinary course of the Company’s or
its Subsidiaries’ business; and provided, further, that the foregoing shall not
restrict the sale of any asset of the Company or any Subsidiary to the extent
not prohibited by

 

-39-

--------------------------------------------------------------------------------



 

Section 7.2.

 

6.10                    Ownership of Consumers.  The Company will at all times
maintain ownership free and clear of any Liens of not less than eighty percent
(80%) of the Equity Interests of Consumers.

 

ARTICLE VII
NEGATIVE COVENANTS

 

So long as any Obligations shall remain unpaid or any Bank shall have any
Commitment under this Agreement:

 

7.1                            Liens.  The Company shall not create, incur,
assume or suffer to exist any Lien upon or with respect to any of its
properties, now owned or hereafter acquired, except:

 

(a)                   Liens in (and only in) assets acquired to secure Debt
incurred to finance the acquisition of such assets;

 

(b)                  statutory and common law banker’s Liens on bank deposits;

 

(c)                   Liens for taxes, assessments or other governmental charges
or levies not at the time delinquent or thereafter payable without penalty or
being contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books;

 

(d)                 Liens of carriers, warehousemen, mechanics, materialmen and
landlords incurred in the ordinary course of business for sums not overdue or
being contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside on its books;

 

(e)                   Liens incurred in the ordinary course of business in
connection with workers’ compensation, unemployment insurance or other forms of
governmental insurance or benefits, or to secure performance of tenders,
statutory obligations, leases and contracts (other than for borrowed money)
entered into in the ordinary course of business or to secure obligations on
surety or appeal bonds;

 

(f)                    judgment Liens in existence less than thirty (30) days
after the entry thereof or with respect to which execution has been stayed or
the payment of which is covered (subject to a customary deductible) by
insurance;

 

(g)    zoning restrictions, easements, licenses, covenants, reservations,
utility company rights, restrictions on the use of real property or minor
irregularities of title incident thereto which do not in the aggregate
materially detract from the value of the property or assets of the Company or
any Subsidiary or materially impair the operation of its business;

 

(h)                  Liens securing Off-Balance Sheet Liabilities otherwise
permitted under this Agreement (and all refinancing and recharacterizations
thereof).

 

(i)                      Liens existing on any capital asset of any Person at
the time such Person is

 

-40-

--------------------------------------------------------------------------------



 

merged or consolidated with or into, or otherwise acquired by, the Company or
any Material Subsidiary and not created in contemplation of such event; provided
that such Liens do not encumber any other property or assets and such merger,
consolidation or acquisition is otherwise permitted under this Agreement;

 

(j)                      Liens existing on any capital asset prior to the
acquisition thereof by the Company or any Material Subsidiary and not created in
contemplation thereof; provided that such Liens do not encumber any other
property or assets;

 

(k)                  Liens existing as of the Closing Date or with respect to
any Material Subsidiary, such later date as such Person shall become a Material
Subsidiary;

 

(l)                      Liens securing Project Finance Debt otherwise permitted
under this Agreement;

 

(m)              Liens arising out of the refinancing, extension, renewal or
refunding of any Debt secured by any Lien permitted by any of the foregoing
clauses (h), (i), (j), (k) or (l); provided that (i) such debt is not secured by
any additional assets and (ii) the amount of such Debt secured by any such Lien
is otherwise permitted under this Agreement; and

 

(n)                  other Liens securing obligations in an aggregate amount not
in excess of $500,000,000.

 

In addition, the Company will not, and will not permit any Subsidiary to,
create, incur, assume or suffer to exist any Lien on the Equity Interests of any
Material Subsidiary other than Liens permitted to exist under clauses (c), (d),
(e) or (f) above.

 

7.2                            Sale of Assets.  The Company will not, and will
not permit any Material Subsidiary to, sell, lease, assign, transfer or
otherwise dispose of 25% or more of its assets calculated with reference to
total assets as reflected on the Company’s consolidated balance sheet as at
December 31, 2017, during the term of this Agreement.

 

7.3                            Mergers, Etc..  The Company will not, and will
not permit any Material Subsidiary to, merge with or into or consolidate with or
into any other Person, except that the Company or any Material Subsidiary may
merge with any other Person; provided that, in each case, immediately after
giving effect thereto, (a) no event shall occur and be continuing which
constitutes a Default or Event of Default, (b) if the Company is party thereto,
the Company is the surviving corporation, or, if the Company is not party
thereto, a Material Subsidiary is the surviving corporation, (c) neither the
Company nor any Material Subsidiary shall be liable with respect to any Debt or
allow its Property to be subject to any Lien which it could not become liable
with respect to or allow its Property to become subject to under this Agreement
on the date of such transaction and (d) the Company’s Net Worth shall be equal
to or greater than its Net Worth immediately prior to such merger.

 

7.4                            Compliance with ERISA.  The Company will not, and
will not permit any ERISA Affiliate to, permit to exist any occurrence of any
Reportable Event, or any other event or condition which presents a material (in
the reasonable opinion of the Majority Banks) risk of a termination by the PBGC
of any Plan, which termination will result in any material (in the reasonable
opinion of the Majority Banks) liability of the Company or such ERISA Affiliate
to

 

-41-

--------------------------------------------------------------------------------



 

the PBGC.

 

7.5                            Organizational Documents.  The Company will not,
and will not permit any Consolidated Subsidiary to, amend, modify or otherwise
change any of the terms or provisions in any of their respective certificate of
incorporation and by-laws (or comparable constitutive documents) as in effect on
the Closing Date to the extent that such change is reasonably expected to result
in a Material Adverse Change.

 

7.6                            Change in Nature of Business.  The Company will
not, and will not permit any Material Subsidiary to, make any material change in
the nature of its business as carried on as of the Closing Date.

 

7.7                            Transactions with Affiliates.  The Company will
not, and will not permit any Subsidiary to, enter into any transaction with any
of its Affiliates (other than the Company or any Subsidiary) unless such
transaction is on terms no less favorable to the Company or such Subsidiary than
if the transaction had been negotiated in good faith on an arm’s-length basis
with a non-Affiliate; provided that the foregoing shall not prohibit (a) the
payment by the Company or any Subsidiary of dividends or other distributions on,
or redemptions of, its capital stock, (b) the purchase, acquisition or
retirement by the Company or any Subsidiary of the Company’s capital stock or
(c) intercompany loans and advances not otherwise prohibited by this Agreement.

 

7.8                            Burdensome Agreements.  The Company will not, and
will not permit any Material Subsidiary to, enter into any Contractual
Obligation (other than this Agreement or any other Credit Document) that causes
any Material Subsidiary to become or remain subject to any restriction on the
ability of such Material Subsidiary to pay dividends or other distributions or
to make or repay loans or advances to the Company which could reasonably be
expected to result in a Material Adverse Change.

 

ARTICLE VIII
FINANCIAL COVENANT

 

8.1                            Maximum Consolidated Leverage Ratio.  So long as
any of the Obligations shall remain unpaid or any Bank shall have any Commitment
under this Agreement, the Company shall at all times maintain a ratio of Total
Consolidated Debt to Total Consolidated EBITDA of not greater than (x) 6.25 to
1.0 for any twelve-month period ending on or before December 31, 2020 and
(y) 6.0 to 1.0 for any twelve-month period ending thereafter.

 

ARTICLE IX
EVENTS OF DEFAULT

 

9.1                            Events of Default.  The occurrence of any of the
following events shall constitute an “Event of Default”:

 

(a)                   the Company shall fail to pay (i) any principal of any
Advance when due and payable within one (1) Business Day after the same becomes
due, or (ii) any interest on any Advance or any fee or other Obligation payable
hereunder within five (5) Business Days after such interest or fee or other
Obligation becomes due and payable;

 

-42-

--------------------------------------------------------------------------------



 

(b)                  any representation or warranty made by or on behalf of the
Company in this Agreement or any other Credit Document or in any certificate,
document, report, financial or other written statement furnished at any time
pursuant to any Credit Document shall prove to have been incorrect in any
material respect on or as of the date made or deemed made;

 

(c)                   (i) the Company or any of its Subsidiaries shall fail to
perform or observe any term, covenant or agreement contained in
Section 6.3(a) (solely with respect to the Company), Section 6.10, Article VII
or Article VIII; or (ii) the Company or any of its Subsidiaries shall fail to
comply with Section 6.8(b) and such failure under this clause (ii) shall
continue for five (5) Business Days after the occurrence of such breach; or
(iii) the Company shall fail to perform or observe any other term, covenant or
agreement on its part to be performed or observed in this Agreement or in any
other Credit Document and such failure under this clause (iii) shall continue
for thirty (30) consecutive days after the earlier of (x) a Designated Officer
obtaining knowledge of such breach and (y) written notice thereof by means of
facsimile, regular mail or written notice delivered in person (or telephonic
notice thereof confirmed in writing) having been given to the Company by the
Agent or the Majority Banks;

 

(d)                 the Company or any Material Subsidiary shall: (i) fail to
pay any Debt (other than the payment obligations described in clause (a) above)
in excess of $75,000,000, or any interest or premium thereon, when due (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise)
and such failure shall continue after the applicable grace period, if any,
specified in the instrument or agreement relating to such Debt; or (ii) fail to
perform or observe any term, covenant or condition on its part to be performed
or observed under any agreement or instrument relating to any such Debt, when
required to be performed or observed, if the effect of such failure to perform
or observe is to accelerate, or to permit the acceleration of, the maturity of
such Debt, unless the obligee under or holder of such Debt shall have waived in
writing such circumstance, or such circumstance has been cured, so that such
circumstance is no longer continuing; or (iii) any such Debt shall be declared
to be due and payable, or required to be prepaid (other than by a regularly
scheduled required prepayment), in each case in accordance with the terms of
such agreement or instrument, prior to the stated maturity thereof; or
(iv) generally not, or shall admit in writing its inability to, pay its debts as
such debts become due;

 

(e)                   the Company or any Material Subsidiary: (i) shall make an
assignment for the benefit of creditors, or petition or apply to any tribunal
for the appointment of a custodian, receiver or trustee for it or a substantial
part of its assets; or (ii) shall commence any proceeding under any bankruptcy,
reorganization, arrangement, readjustment of debt, dissolution or liquidation
law or statute of any jurisdiction, whether now or hereafter in effect; or
(iii) shall have had any such petition or application filed or any such
proceeding shall have been commenced, against it, in which an adjudication or
appointment is made or order for relief is entered, or which petition,
application or proceeding remains undismissed for a period of sixty (60)
consecutive days or more; or (iv) by any act or omission shall indicate its
consent to, approval of or acquiescence in any such petition, application or
proceeding or order for relief or the appointment of a custodian, receiver or
trustee for all or any substantial part of its property; or (v) shall suffer any
such custodianship, receivership or trusteeship to continue undischarged for a
period of sixty (60) days or more; or (vi) shall take any corporate action to
authorize any of the actions set forth above in this clause (e);

 

-43-

--------------------------------------------------------------------------------



 

(f)                    one or more judgments, decrees or orders for the payment
of money in excess of $75,000,000 in the aggregate shall be rendered against the
Company or any Material Subsidiary and either (i) enforcement proceedings shall
have been commenced by any creditor upon any such judgment or order or
(ii) there shall be any period of more than thirty (30) consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect;

 

(g)                  any material provision of any Credit Document, after
execution hereof or delivery thereof under Article XI, shall for any reason
other than the express terms hereof or thereof cease to be valid and binding on
any party thereto; or the Company shall so assert in writing;

 

(h)                  any Plan Termination Event with respect to a Plan shall
have occurred, and thirty (30) days after notice thereof shall have been given
to the Company by the Agent, (i) such Plan Termination Event (if correctable)
shall not have been corrected and (ii) the then present value of such Plan’s
vested benefits exceeds the then current value of the assets accumulated in such
Plan by more than the amount of $75,000,000 (or in the case of a Plan
Termination Event involving the withdrawal of a “substantial employer” (as
defined in Section 4001(A)(2) of ERISA), the withdrawing employer’s
proportionate share of such excess shall exceed such amount); or

 

(i)                      a Change in Control shall occur.

 

9.2                            Remedies.  If any Event of Default shall occur
and be continuing, the Agent shall upon the request, or may with the consent, of
the Majority Banks, by notice to the Company, (i) declare the Commitments to be
terminated or suspended, whereupon the same shall forthwith terminate, and/or
(ii) declare the Obligations to be forthwith due and payable, whereupon the
Aggregate Outstanding Credit Exposure and all other Obligations shall become and
be forthwith due and payable, in each case without presentment, demand, protest
or further notice of any kind, all of which are hereby expressly waived by the
Company; provided that in the case of an Event of Default referred to in
Section 9.1(e), the Commitments shall automatically terminate and the
Obligations shall automatically become due and payable without notice,
presentment, demand, protest or other formalities of any kind, all of which are
hereby expressly waived by the Company.

 

ARTICLE X
WAIVERS, AMENDMENTS AND REMEDIES

 

10.1                    Amendments.  Subject to the provisions of this
Article X, and except as otherwise provided in Section 2.18 with respect to an
Incremental Loan Amendment, the Majority Banks (or the Agent with the consent in
writing of the Majority Banks) and the Company may enter into written agreements
supplemental hereto for the purpose of adding or modifying any provisions to the
Credit Documents or changing in any manner the rights of the Banks or the
Company hereunder or waiving any Event of Default hereunder; provided that no
such supplemental agreement shall, without the consent of all of the Banks:

 

(a)                   Extend the maturity of any Loan or reduce the principal
amount thereof, or reduce the rate or extend the time of payment of interest
thereon or fees thereon.

 

-44-

--------------------------------------------------------------------------------



 

(b)                  Modify the percentage or number of Banks specified in the
definition of Majority Banks (it being understood that, solely with the consent
of the parties prescribed by Section 2.18 to be parties to an Incremental Loan
Amendment, Incremental Loans may be included in the determination of Majority
Banks on substantially the same basis as the Commitments and the Loans are
included on the Closing Date).

 

(c)                   Extend the Maturity Date or increase the amount of the
Commitment of any Bank hereunder (other than pursuant to Section 2.18), or
permit the Company to assign its rights under this Agreement.

 

(d)                 Amend Section 6.10, this Section 10.1 or Section 12.11.

 

(e)                   Make any change in an express right in this Agreement of a
single Bank to give its consent, make a request or give a notice.

 

(f)                    Amend any provisions hereunder relating to the pro rata
treatment of the Banks.

 

No amendment of any provision of this Agreement relating to the Agent shall be
effective without the written consent of the Agent.  Notwithstanding the
foregoing, no amendment to Section 4.7 shall be effective unless the same shall
be in writing and signed by the Agent and the Majority Banks.  Notwithstanding
the foregoing, no consent with respect to any amendment, waiver or other
modification of this Agreement shall be required of any Defaulting Bank, except
with respect to any amendment, waiver or other modification referred to in
clause (a) or (c) above and then only in the event such Defaulting Bank shall be
directly affected by such amendment, waiver or other modification.

 

If, in connection with any proposed amendment, waiver or consent requiring the
consent of “all of the Banks”, the consent of the Majority Banks is obtained,
but the consent of other necessary Banks is not obtained (any such Bank whose
consent is necessary but not obtained being referred to herein as a
“Non-Consenting Bank”), then the Company may elect to replace a Non-Consenting
Bank as a Bank party to this Agreement, provided that, concurrently with such
replacement, (i) another bank or other entity which consents to such proposed
amendment and which is reasonably satisfactory to the Company and the Agent
shall agree, as of such date, to purchase for cash the Loans and other
Obligations due to the Non-Consenting Bank pursuant to an Assignment Agreement
and to become a Bank for all purposes under this Agreement and to assume all
obligations of the Non-Consenting Bank to be terminated as of such date and to
comply with the requirements of Section 12.1, and (ii) the Company shall pay to
such Non-Consenting Bank in same day funds on the day of such replacement
(1) the outstanding principal amount of its Outstanding Credit Exposure and all
interest, fees and other amounts then accrued but unpaid to such Non-Consenting
Bank by the Company hereunder to and including the date of termination,
including without limitation payments due to such Non-Consenting Bank under
Sections 4.1 and 4.5, and (2) an amount, if any, equal to the payment which
would have been due to such Bank on the day of such replacement under
Section 4.4 had the Loans of such Non-Consenting Bank been prepaid on such date
rather than sold to the replacement Bank.

 

If the Agent and the Company acting together identify any ambiguity, omission,
mistake, typographical error or other defect in any provision of this Agreement
or any other Credit

 

-45-

--------------------------------------------------------------------------------



 

Document, then the Agent and the Company shall be permitted to amend, modify or
supplement such provision to cure such ambiguity, omission, mistake,
typographical error or other defect, and such amendment shall become effective
without any further action or consent of any other party to this Agreement.

 

10.2                    Preservation of Rights.  No delay or omission of the
Banks or the Agent to exercise any right under the Credit Documents shall impair
such right or be construed to be a waiver of any Default or Event of Default or
an acquiescence therein, and the making of an Advance notwithstanding the
existence of a Default or Event of Default or the inability of the Company to
satisfy the conditions precedent to such Advance shall not constitute any waiver
or acquiescence.  Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Credit Documents whatsoever shall be valid unless in writing
signed by the Banks required pursuant to Section 10.1, and then only to the
extent in such writing specifically set forth.  All remedies contained in the
Credit Documents or by law afforded shall be cumulative and all shall be
available to the Agent and the Banks until the Obligations have been paid in
full.

 

ARTICLE XI
CONDITIONS PRECEDENT

 

11.1                    Effectiveness of this Agreement.  This Agreement shall
not become effective unless the Agent shall have received (or such delivery
shall have been waived in accordance with Section 10.1):

 

(a)                   (i) Counterparts of this Agreement executed by the Company
and the Banks or (ii) written evidence satisfactory to the Agent (which may
include telecopy or electronic transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement and a
promissory note executed by the Company for each Bank that shall have requested
the same.

 

(b)                  Copies of the Restated Articles of Incorporation of the
Company, together with all amendments, certified by the Secretary or an
Assistant Secretary of the Company, and a certificate of good standing,
certified by the appropriate governmental officer in its jurisdiction of
incorporation.

 

(c)                   Copies, certified by the Secretary or an Assistant
Secretary of the Company, of its by-laws and of its Board of Directors’
resolutions (and resolutions of other bodies, if any are deemed necessary by
counsel for any Bank) authorizing the execution, delivery and performance of the
Credit Documents.

 

(d)                 An incumbency certificate, executed by the Secretary or an
Assistant Secretary of the Company, which shall identify by name and title and
bear the original or facsimile signature of the officers of the Company
authorized to sign the Credit Documents and the officers or other employees
authorized to make borrowings hereunder, upon which certificate the Banks shall
be entitled to rely until informed of any change in writing by the Company.

 

(e)                   A certificate, signed by a Designated Officer of the
Company, stating that on the

 

-46-

--------------------------------------------------------------------------------



 

Closing Date (i) no Default or Event of Default has occurred and is continuing
and (ii) each representation or warranty contained in Article V is true and
correct.

 

(f)                    A favorable opinion of (i) Melissa M. Gleespen, Esq.,
Vice President, Chief Compliance Officer and Corporate Secretary of the Company,
as to such matters as the Agent may reasonably request and (ii) Sidley Austin
LLP, counsel for the Agent, as to such matters as the Agent may reasonably
request.  Such opinions shall be addressed to the Agent and the Banks and shall
be satisfactory in form and substance to the Agent.

 

(g)                  Evidence, in form and substance satisfactory to the Agent,
that the Company has obtained all governmental approvals, if any, necessary for
it to enter into the Credit Documents.

 

(h)                  [Reserved].

 

(i)                      (i) Satisfactory audited consolidated financial
statements of the Company for the two most recent fiscal years ended prior to
the Closing Date as to which such financial statements are available,
(ii) satisfactory unaudited interim consolidated financial statements of the
Company for each quarterly period ended subsequent to the date of the latest
financial statements delivered pursuant to clause (i) of this paragraph as to
which such financial statements are available and (iii) satisfactory financial
statement projections through and including the Company’s 2021 fiscal year,
together with such information as the Agent and the Banks shall reasonably
request (including, without limitation, a detailed description of the
assumptions used in preparing such projections).

 

(j)                      To the extent requested by any of the Banks, (i) all
documentation and other information required by bank regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations, including the USA Patriot Act and (ii) to the extent the Company
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, at least five (5) days prior to the Closing Date, such Bank shall
have received a Beneficial Ownership Certification in relation to the Company.

 

(k)                  All fees and other amounts due and payable on or prior to
the Closing Date, including, to the extent invoiced at least three (3) Business
Days prior to the Closing Date, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Company hereunder.

 

(l)                      Such other documents as any Bank or its counsel may
have reasonably requested.

 

11.2                    Each Advance.  The Banks shall not be required to make
any Advance if on the applicable Borrowing Date, (i) any Default or Event of
Default exists or would result from such Advance, (ii) any representation or
warranty contained in Article V is not true and correct as of such Borrowing
Date, except Section 5.5(c) and the first sentence of Section 5.6 or (iii) all
legal matters incident to the making of such Advance are not satisfactory to the
Banks and their counsel.  Each Borrowing Notice shall constitute a
representation and warranty by the Company that the conditions contained in
clauses (i) and (ii) above will be satisfied on the relevant Borrowing Date. 
For the avoidance of doubt, the conversion or continuation of an Advance shall
not be considered the making of an Advance.

 

-47-

--------------------------------------------------------------------------------



 

ARTICLE XII
GENERAL PROVISIONS

 

12.1                    Successors and Assigns.  (a) The terms and provisions of
the Credit Documents shall be binding upon and inure to the benefit of the
Company and the Banks and their respective successors and assigns, except that
the Company shall not have the right to assign its rights or obligations under
the Credit Documents.  Any Bank may sell participations in all or a portion of
its rights and obligations under this Agreement pursuant to clause (b) below and
any Bank may assign all or any part of its rights and obligations under this
Agreement pursuant to clause (c) below.

 

(b)                  Any Bank may sell participations to one or more banks or
other entities (other than the Company and its Affiliates) (each a
“Participant”), other than an Ineligible Institution, in all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and its Outstanding Credit Exposure); provided that (i) such Bank’s
obligations under this Agreement (including its Commitment to the Company
hereunder) shall remain unchanged, (ii) such Bank shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Bank shall remain the holder of the Outstanding Credit Exposure of
such Bank for all purposes of this Agreement and (iv) the Company shall continue
to deal solely and directly with such Bank in connection with such Bank’s rights
and obligations under this Agreement.  Each Bank shall retain the sole right to
approve, without the consent of any Participant, any amendment, modification or
waiver of any provision of the Credit Documents other than any amendment,
modification or waiver with respect to any Loan or Commitment in which such
Participant has an interest which would require consent of all of the Banks
pursuant to the terms of Section 10.1 or of any other Credit Document.  The
Company agrees that each Participant shall be deemed to have the right of setoff
provided in Section 12.10 in respect of its participating interest in amounts
owing under the Credit Documents to the same extent as if the amount of its
participating interest were owing directly to it as a Bank under the Credit
Documents; provided that each Bank shall retain the right of setoff provided in
Section 12.10 with respect to the amount of participating interests sold to each
Participant.  The Banks agree to share with each Participant, and each
Participant, by exercising the right of setoff provided in Section 12.10, agrees
to share with each Bank, any amount received pursuant to the exercise of its
right of setoff, such amounts to be shared in accordance with Section 12.11 as
if each Participant were a Bank.  The Company further agrees that each
Participant shall be entitled to the benefits of Sections 4.1, 4.3, 4.4 and 4.5 
to the same extent as if it were a Bank and had acquired its interest by
assignment pursuant to Section 12.1(c); provided that (i) a Participant shall
not be entitled to receive any greater payment under Section 4.1, 4.3, 4.4 or
4.5 than the Bank that sold the participating interest to such Participant would
have received had it retained such interest for its own account, unless the sale
of such interest to such Participant is made with the prior written consent of
the Company, and (ii) any Participant not incorporated under the laws of the
United States of America or any State thereof agrees to comply with the
provisions of Section 4.5 to the same extent as if it were a Bank (it being
understood that the documentation required under Section 4.5 shall be delivered
to the participating Bank).  Each Bank that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Company, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
obligations under this Agreement (the “Participant

 

-48-

--------------------------------------------------------------------------------



 

Register”); provided that no Bank shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in the
obligations under this Agreement) except to the extent that such disclosure is
necessary to establish that such interest is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.  The entries in
the Participant Register shall be conclusive absent manifest error, and such
Bank shall treat each person whose name is recorded in the Participant Register
as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Agent (in its capacity as Agent) shall have no responsibility for maintaining a
Participant Register.

 

(c)                   Any Bank may, in the ordinary course of its business and
in accordance with applicable law, at any time assign to one or more financial
institutions or other Persons (other than an Ineligible Institution) all or any
part of its rights and obligations under this Agreement; provided that
(i) unless such assignment is to another Bank, an Affiliate of such assigning
Bank, or any direct or indirect contractual counterparty in any swap agreement
relating to the Loans to the extent required in connection with the settlement
of such Bank’s obligations pursuant thereto, such Bank has received the prior
written consent of the Agent and the Company (so long as no Event of Default
exists), which consents of the Agent and the Company shall not be unreasonably
withheld, conditioned or delayed, provided that the Company shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Agent within ten (10) Business Days after having received notice
thereof, and (ii) the minimum principal amount of any such assignment (other
than assignments to a Federal Reserve Bank or central bank, to another Bank, to
an Affiliate of such assigning Bank or any direct or indirect contractual
counterparty in any swap agreement relating to the Loans to the extent required
in connection with the settlement of such Bank’s obligations pursuant thereto)
shall be $5,000,000 (or such lesser amount consented to by the Agent and, so
long as no Event of Default shall be continuing, the Company, which consents
shall not be unreasonably withheld or delayed); provided that after giving
effect to such assignment the assigning Bank shall have a Commitment of not less
than $5,000,000 (unless otherwise consented to by the Agent and, so long as no
Event of Default shall be continuing, the Company), unless such assignment
constitutes an assignment of all of the assigning Bank’s Commitment, Loans and
other rights and obligations hereunder to a single assignee.  Notwithstanding
the foregoing sentence, (x) any Bank may at any time, without the consent of the
Company or the Agent, pledge or assign a security interest in all or any portion
of its rights under this Agreement to secure obligations of such Bank,
including, without limitation, any pledge or assignment to secure obligations to
a Federal Reserve Bank; provided that no such assignment shall release the
transferor Bank from its obligations hereunder or substitute any such pledgee or
assignee for such Bank as a party hereto; and (y) no assignment by a Bank to any
Affiliate of such Bank shall release such Bank from its obligations hereunder
unless (I) the Agent and, so long as no Event of Default exists, the Company
have approved such assignment or (II) the creditworthiness of such Affiliate (as
determined in accordance with customary standards of the banking industry) is no
less than that of the assigning Bank.

 

(d)                 Any Bank may, in connection with any sale or participation
or proposed sale or participation pursuant to this Section 12.1, disclose to the
purchaser or participant or proposed purchaser or participant any information
relating to the Company furnished to such Bank by or

 

-49-

--------------------------------------------------------------------------------



 

on behalf of the Company; provided that prior to any such disclosure of
non-public information, the purchaser or participant or proposed purchaser or
participant (which purchaser or participant is not an Affiliate of a Bank) shall
agree to preserve the confidentiality of any confidential information (except
any such disclosure as may be required by law or regulatory process) relating to
the Company received by it from such Bank.

 

(e)                   Assignments under this Section 12.1 shall be made pursuant
to an agreement (an “Assignment Agreement”) substantially in the form of
Exhibit C hereto or in such other form as may be agreed to by the parties
thereto and shall not be effective until a $3,500 fee has been paid to the Agent
by the assignee, which fee shall cover the cost of processing such assignment;
provided that such fee shall not be incurred in the event of an assignment by
any Bank of all or a portion of its rights under this Agreement to (i) a Federal
Reserve Bank, (ii) a Bank or an Affiliate of the assigning Bank or (iii) any
direct or indirect contractual counterparty in any swap agreement relating to
the Loans to the extent required in connection with the settlement of such
Bank’s obligations pursuant thereto.  The Agent, acting for this purpose as a
non-fiduciary agent of the Company, shall maintain at one of its offices a copy
of each Assignment Agreement delivered to it and a register for the recordation
of the names and addresses of the Banks, and the Commitment of, and principal
amount (and stated interest) of the Loans owing to, each Bank pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive absent manifest error and the Company, the Agent and the
Banks shall treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Bank hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Company and any Bank at any reasonable time and from time to
time upon reasonable prior notice.

 

12.2                    Survival of Representations.  All representations and
warranties of the Company contained in this Agreement shall survive the making
of the Advances herein contemplated.

 

12.3                    Governmental Regulation.  Anything contained in this
Agreement to the contrary notwithstanding, no Bank shall be obligated to extend
credit to the Company in violation of any limitation or prohibition provided by
any applicable statute or regulation.

 

12.4                    Taxes. Any taxes (excluding income taxes) payable or
ruled payable by any Federal or State authority in respect of the execution of
the Credit Documents shall be paid by the Company, together with interest and
penalties, if any.

 

12.5                    Choice of Law.  THE CREDIT DOCUMENTS SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAW (INCLUDING SECTION 5-1401
OF THE GENERAL OBLIGATIONS LAW OF NEW YORK, BUT OTHERWISE WITHOUT REGARD TO THE
LAW OF CONFLICTS) OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.  THE COMPANY HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK, SITTING IN THE BOROUGH OF MANHATTAN (OR IF SUCH COURT
LACKS SUBJECT MATTER JURISDICTION, THE SUPREME COURT OF THE STATE OF NEW YORK
SITTING IN THE BOROUGH OF MANHATTAN), AND ANY APPELLATE COURT THEREOF, IN ANY
ACTION OR

 

-50-

--------------------------------------------------------------------------------



 

PROCEEDING ARISING OUT OF OR RELATING TO ANY CREDIT DOCUMENT AND THE COMPANY
HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH FEDERAL (TO THE EXTENT
PERMITTED BY LAW) OR NEW YORK STATE COURT.  EACH OF THE COMPANY, THE AGENT AND
THE BANKS HEREBY WAIVES ANY RIGHT TO A JURY TRIAL IN ANY ACTION OR ARISING
HEREUNDER OR UNDER ANY CREDIT DOCUMENT.

 

12.6                    Headings.  Section headings in the Credit Documents are
for convenience of reference only, and shall not govern the interpretation of
any of the provisions of the Credit Documents.

 

12.7                    Entire Agreement.  The Credit Documents embody the
entire agreement and understanding between the Company, the Agent and the Banks
and supersede all prior agreements and understandings between the Company, the
Agent and the Banks relating to the subject matter thereof.

 

12.8                    Expenses; Indemnification.  The Company shall reimburse
the Agent and the Arranger for (a) any reasonable costs and out-of-pocket
expenses (including reasonable attorneys’ fees, time charges and expenses of
counsel for the Agent) paid or incurred by the Agent or the Arranger in
connection with the preparation, review, execution, delivery, syndication,
distribution (including via the internet), administration, amendment and
modification of the Credit Documents and (b) any reasonable costs and
out-of-pocket expenses (including reasonable attorneys’ fees, time charges and
expenses of counsel) paid or incurred by the Agent or the Arranger on its own
behalf or on behalf of any Bank and, on or after the date upon which an Event of
Default specified in Section 9.1(a) or 9.1(e) has occurred and is continuing,
each Bank, in connection with the collection and enforcement of the Credit
Documents.  The Company further agrees to indemnify the Agent, the Arranger,
each Bank and their successors and permitted assigns, and their respective
Affiliates, and the directors, officers, employees and agents of the foregoing
(all of the foregoing, the “Indemnified Persons), against all losses, claims,
damages, penalties, judgments, liabilities and reasonable expenses (including
all reasonable expenses of litigation or preparation therefor whether or not an
Indemnified Person is a party thereto), regardless of whether such matter is
initiated by a third party or by the Company or any of its Affiliates or
equityholders, which any of them may pay or incur arising out of or relating to
this Agreement, the other Credit Documents, the transactions contemplated
hereby, the direct or indirect application or proposed application of the
proceeds of any Advance hereunder, any actual or alleged presence or release of
any Hazardous Substance on or from any property owned or operated by the Company
or any Subsidiary or any Environmental Liability related in any way to the
Company or any Subsidiary; provided that the Company shall not be liable to any
Indemnified Person for any of the foregoing to the extent they are determined by
a court of competent jurisdiction by final and nonappealable judgment to have
arisen from the gross negligence or willful misconduct of such Indemnified
Person.  Without limiting the foregoing, the Company shall pay any civil penalty
or fine assessed by OFAC against any Indemnified Person, and all reasonable
costs and expenses (including reasonable fees and expenses of counsel to such
Indemnified Person) incurred in connection with defense thereof, as a result of
any breach or inaccuracy of the representation made in Section 5.13.  The
obligations of the Company under this Section shall survive the termination of
this Agreement.

 

-51-

--------------------------------------------------------------------------------



 

12.9                    Severability of Provisions.  Any provision in any Credit
Document that is held to be inoperative, unenforceable or invalid in any
jurisdiction shall, as to that jurisdiction, be inoperative, unenforceable or
invalid without affecting the remaining provisions in that jurisdiction or the
operation, enforceability or validity of that provision in any other
jurisdiction, and to this end the provisions of all Credit Documents are
declared to be severable.

 

12.10            Setoff.  In addition to, and without limitation of, any rights
of the Banks under applicable law, if the Company becomes insolvent, however
evidenced, or during the continuance of an Event of Default, any indebtedness
from any Bank or any of its Affiliates to the Company (including all account
balances, whether provisional or final and whether or not collected or
available) may be, upon prior notice to the Agent, offset and applied toward the
payment of the Obligations owing to such Bank or such Affiliate, whether or not
the Obligations, or any part hereof, shall then be due; provided that in the
event that any Defaulting Bank shall exercise any such right of setoff, (x) all
amounts so set off shall be paid over immediately to the Agent for further
application in accordance with Section 4.7(a) and, pending such payment, shall
be segregated by such Defaulting Bank from its other funds and deemed held in
trust for the benefit of the Agent and the Banks, and (y) the Defaulting Bank
shall provide promptly to the Agent a statement describing the reasonable detail
the indebtedness owing to such Defaulting Bank as to which it exercised such
right of setoff.  The Company agrees that any purchaser or participant under
Section 12.1 may, to the fullest extent permitted by law and in accordance with
this Agreement, exercise all its rights of payment with respect to such purchase
or participation as if it were the direct creditor of the Company in the amount
of such purchase or participation.

 

12.11            Ratable Payments.  If any Bank, whether by setoff or otherwise,
has payment made to it upon its Outstanding Credit Exposure in a greater
proportion than that received by any other Bank, such Bank agrees, promptly upon
demand, to purchase a portion of the Aggregate Outstanding Credit Exposure held
by the other Banks so that after such purchase each Bank will hold its Pro Rata
Share of the Aggregate Outstanding Credit Exposure.  If any Bank, whether in
connection with setoff or amounts which might be subject to setoff or otherwise,
receives collateral or other protection for its Obligations or such amounts
which may be subject to setoff, such Bank agrees, promptly upon demand, to take
such action necessary such that all Banks share in the benefits of such
collateral ratably in proportion to their respective Pro Rata Share of the
Aggregate Outstanding Credit Exposure.  In case any such payment is disturbed by
legal process, or otherwise, appropriate further adjustments shall be made.

 

12.12            Nonliability.  The relationship between the Company, on the one
hand, and the Banks, the Arranger and the Agent, on the other hand, shall be
solely that of borrower and lender.  None of the Agent, the Arranger or any Bank
shall have any fiduciary responsibilities to the Company.  To the fullest extent
permitted by law, the Company hereby waives and releases any claims that it may
have against each of the Agent, the Arranger and each Bank with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.  None of the Agent, the Arranger
or any Bank undertakes any responsibility to the Company to review or inform the
Company of any matter in connection with any phase of the Company’s business or
operations.  The Company shall rely entirely upon its own judgment with respect
to its business, and any review, inspection, supervision or information supplied
to the Company by the Banks is for the protection of the Banks and neither the
Company nor any third party is entitled to rely thereon.  The Company agrees
that none of

 

-52-

--------------------------------------------------------------------------------



 

the Agent, the Arranger or any Bank shall have liability to the Company (whether
sounding in tort, contract or otherwise) for losses suffered by the Company in
connection with, arising out of, or in any way related to, the transactions
contemplated and the relationship established by the Credit Documents, or any
act, omission or event occurring in connection therewith, unless it is
determined in a final non-appealable judgment by a court of competent
jurisdiction that such losses resulted from the gross negligence or willful
misconduct of the party from which recovery is sought.  None of the Agent, the
Arranger or any Bank, or any of their respective directors, officers, employees
or agents, shall have any liability with respect to, and the Company hereby
waives, releases and agrees not to sue for, any special, indirect, consequential
or punitive damages suffered by the Company in connection with, arising out of,
or in any way related to the Credit Documents or the transactions contemplated
thereby.

 

12.13            [Reserved].

 

12.14            USA Patriot Act.  Each Bank hereby notifies the Company that
pursuant to requirements of the USA Patriot Act, such Bank is required to
obtain, verify and record information that identifies the Company, which
information includes the name and address of the Company and other information
that will allow such Bank to identify the Company in accordance with the USA
Patriot Act.

 

12.15            Electronic Delivery.

 

(a)                   The Company shall use its commercially reasonable best
efforts to transmit to the Agent all information, documents and other materials
that it is obligated to furnish to the Agent pursuant to this Agreement and the
other Credit Documents, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding (i) any Borrowing Notice, Conversion/Continuation Notice or notice of
prepayment, (ii) any notice of a Default or an Event of Default or (iii) any
communication that is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or any Advance hereunder
(all such non-excluded communications, collectively, “Communications”), in an
electronic/soft medium in a format reasonably acceptable to the Agent to such
e-mail address as designated by the Agent from time to time.  In addition, the
Company shall continue to provide Communications to the Agent or any Bank in the
manner specified in this Agreement but only to the extent requested by the Agent
or such Bank.  Each Bank and the Company further agrees that the Agent may make
Communications available to the Banks by posting Communications on IntraLinks or
a substantially similar Electronic System (the “Platform”).  Subject to the
conditions set forth in the proviso in the immediately preceding sentence,
nothing in this Section 12.15 shall prejudice the right of the Agent to make
Communications available to the Banks in any other manner specified herein.

 

(b)                  Each Bank agrees that an e-mail notice to it (at the
address provided pursuant to the next sentence and deemed delivered as provided
in clause (c) below) specifying that a Communication has been posted to the
Platform shall constitute effective delivery of such Communication to such Bank
for purposes of this Agreement.  Each Bank agrees (i) to notify the Agent in
writing (including by electronic communication) from time to time to ensure that
the Agent has on record an effective e-mail address for such Bank to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to

 

-53-

--------------------------------------------------------------------------------



 

such e-mail address.

 

(c)                   Each party hereto agrees that any electronic Communication
referred to in this Section 12.15 shall be deemed delivered upon the posting of
a record of such Communication as “sent” in the e-mail system of the sending
party or, in the case of any such Communication to the Agent, upon the posting
of a record of such Communication as “received” in the e-mail system of the
Agent, provided that if such Communication is not so received by a Person during
the normal business hours of such Person, such Communication shall be deemed
delivered at the opening of business on the next business day for such Person.

 

(d)                 Each party hereto acknowledges that the distribution of
material through an electronic medium is not necessarily secure and there are
confidentiality and other risks associated with such distribution.  Any
Electronic System used by the Agent is provided “as is” and “as available.”  The
Agent Parties (as defined below) do not warrant the adequacy of such Electronic
Systems and expressly disclaim liability for errors or omissions in the
Communications.  No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or any Electronic System.  In no event shall the Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Company, any Bank or any other Person or entity for damages of any kind,
including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Company’s or the Agent’s transmission of
Communications through an Electronic System, except to the extent that such
damages, losses or expenses are determined by a court of competent jurisdiction
by final and nonappealable judgment to have resulted from the gross negligence
or willful misconduct of such Agent Party.

 

12.16            Confidentiality.  Each of the Agent and the Banks agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority or self-regulatory body, (c) to the extent required by applicable laws
or by any subpoena or similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or any other Credit
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (ii) 
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Company and its obligations, (g) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) becomes available to the Agent or any Bank on a
non-confidential basis from a source other than the Company, (h) on a
confidential basis to the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers or other market
identifiers with respect to the credit facilities provided hereunder or (i) with
the written

 

-54-

--------------------------------------------------------------------------------



 

consent of the Company.  For the purposes of this Section, “Information” means
all information received from the Company relating to the Company, its
Subsidiaries or their business, other than any such information that is
available to the Agent or any Bank on a non-confidential basis prior to
disclosure by the Company; provided that, in the case of information received
from the Company after the date hereof, such information is clearly identified
at the time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

EACH BANK ACKNOWLEDGES THAT INFORMATION (AS DEFINED ABOVE) FURNISHED TO IT
PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE COMPANY AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES,
AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.

 

ALL INFORMATION (AS DEFINED ABOVE), INCLUDING REQUESTS FOR WAIVERS AND
AMENDMENTS, FURNISHED BY THE COMPANY OR THE AGENT PURSUANT TO, OR IN THE COURSE
OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY AND ITS RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH BANK REPRESENTS TO
THE COMPANY AND THE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE PROVIDED TO THE AGENT A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW.

 

12.17            No Advisory or Fiduciary Responsibility.  In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Credit
Document), the Company acknowledges and agrees that:  (i) none of the Arranger,
the Agent or the Banks or their respective Affiliates are subject to any
fiduciary or other implied duties, (ii) the Company agrees that the Arranger,
the Agent and the Banks are acting under this Agreement and the Credit Documents
as independent contractors and that nothing in this Agreement or the Credit
Documents will be deemed to create an advisory, fiduciary or agency relationship
or other implied duty between the Arranger, the Agent, and the Banks, on one
hand, and the Company and the Company’s respective equity holders or the Company
and its respective affiliates, on the other hand, (iii) none of the Arranger,
the Agent or the Banks or their respective Affiliates are advising the Company
or any of its Affiliates as to any legal, tax, investment, accounting or
regulatory matters in any jurisdiction, (iiv) the Company has consulted with its
own advisors concerning such matters and is responsible for making its own
independent investigation and appraisal of the transactions contemplated hereby,
and none of the Arranger, the Agent or the Banks or their respective Affiliates
have any responsibility or liability to the Company or any of its Affiliates
with respect thereto and (v) each

 

-55-

--------------------------------------------------------------------------------



 

of the Arranger, the Agent and the Banks and their respective Affiliates may
have economic interests that conflict with those of the Company, its
stockholders and/or its Affiliates.

 

12.18            Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document may be subject to the Write-Down
and Conversion Powers of an EEA Resolution Authority and agrees and consents to,
and acknowledges and agrees to be bound by:

 

(a)                               the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                              the effects of any Bail-In Action on any such
liability, including, if applicable:

 

(i)                                  a reduction in full or in part or
cancellation of any such liability;

 

(ii)                              a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent entity, or a bridge institution that may be issued to it
or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Credit Document; or

 

(iii)                          the variation of the terms of such liability in
connection with the exercise of the Write-Down and Conversion Powers of any EEA
Resolution Authority.

 

ARTICLE XIII
THE AGENT

 

13.1                    Appointment.  Mizuho Bank, Ltd. is hereby appointed
Agent hereunder, and each of the Banks irrevocably authorizes the Agent to act
as the contractual representative on behalf of such Bank.  The Agent agrees to
act as such upon the express conditions contained in this Article XIII.  The
Agent shall not have a fiduciary relationship in respect of any Bank by reason
of this Agreement nor shall the have any implied duties, regardless of whether a
Default or Event of Default has occurred and is continuing.

 

13.2                    Powers.  The Agent shall have and may exercise such
powers hereunder as are specifically delegated to the Agent by the terms hereof,
together with such powers as are reasonably incidental thereto.  The Agent shall
be deemed not to have knowledge of any Default or Event of Default unless and
until written notice thereof is given to the Agent by the Company or a Bank or
any implied duties to the Banks or any obligation to the Banks to take any
action hereunder (whether a Default or Event of Default has occurred and is
continuing), except any action specifically provided by this Agreement to be
taken by the Agent.

 

13.3                    General Immunity.  Neither the Agent nor any of its
directors, officers, agents or

 

-56-

--------------------------------------------------------------------------------



 

employees shall be liable to the Banks or any Bank for any action taken or
omitted to be taken by it or them hereunder or in connection herewith except for
its or their own gross negligence or willful misconduct as determined in a
final, non-appealable judgment by a court of competent jurisdiction.

 

13.4                    No Responsibility for Recitals, Etc..  The Agent shall
not be responsible to the Banks for any recitals, reports, statements,
warranties or representations herein or in any Credit Document or be bound to
ascertain or inquire as to the performance or observance of any of the terms of
this Agreement.

 

13.5                    Action on Instructions of Banks.  The Agent shall in all
cases be fully protected in acting, or in refraining from acting, hereunder and
under any other Credit Document in accordance with written instructions signed
by the Majority Banks (or all of the Banks if required by Section 10.1), and
such instructions and any action taken or failure to act pursuant thereto shall
be binding on all of the Banks.  The Banks hereby acknowledge that the Agent
shall be under no duty to take any discretionary action permitted to be taken by
it pursuant to the provisions of this Agreement or any other Credit Document
unless it shall be requested in writing to do so by the Majority Banks.  The
Agent shall be fully justified in failing or refusing to take any action
hereunder and under any other Credit Document unless it shall first be
indemnified to its satisfaction by the Banks pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.

 

13.6                    Employment of Agents and Counsel.  The Agent may execute
any of its duties as Agent hereunder by or through employees, agents and
attorneys-in-fact and shall not be answerable to the Banks, except as to money
or securities received by it or its authorized agents, for the default or
misconduct of any such agents or attorneys-in-fact selected by it with
reasonable care.  The Agent shall be entitled to advice of counsel concerning
all matters pertaining to the agency hereby created and its duties hereunder.

 

13.7                    Reliance on Documents; Counsel.  The Agent shall be
entitled to rely upon any notice, consent, certificate, affidavit, letter,
telegram, statement, paper or document believed by it to be genuine and correct
and to have been signed or sent by the proper person or persons, and, in respect
to legal matters, upon the opinion of counsel selected by the Agent, which
counsel may be employees of the Agent.

 

13.8                    Agent’s Reimbursement and Indemnification.  The Banks
agree to reimburse and indemnify the Agent (in the Agent’s capacity as Agent)
ratably in accordance with their respective Pro Rata Shares (i) for any amounts
not reimbursed by the Company for which the Agent (in the Agent’s capacity as
Agent) is entitled to reimbursement by the Company under the Credit Documents,
(ii) for any other expenses reasonably incurred by the Agent on behalf of the
Banks, in connection with the preparation, execution, delivery, administration
and enforcement of the Credit Documents, and for which the Agent (in the Agent’s
capacity as Agent) is not entitled to reimbursement by the Company under the
Credit Documents, and (iii) for any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, reasonable expenses or
disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against the Agent in any way relating to or arising out
of this Agreement or any other document delivered in connection with this
Agreement or the transactions

 

-57-

--------------------------------------------------------------------------------



 

contemplated hereby or the enforcement of any of the terms hereof or of any such
other documents, and for which the Agent is not entitled to reimbursement by the
Company under the Credit Documents; provided that no Bank shall be liable for
any of the foregoing to the extent they arise from the gross negligence or
willful misconduct as determined in a final, non-appealable judgment by a court
of competent jurisdiction of the Agent.

 

13.9                    Rights as a Bank.  With respect to its Commitment and
any Advance made by it, the Agent shall have the same rights and powers
hereunder as any Bank and may exercise the same as though it were not the Agent,
and the term “Bank” or “Banks” shall, unless the context otherwise indicates,
include Mizuho Bank, Ltd. in its individual capacity.  The Agent may accept
deposits from, lend money to, and generally engage in any kind of banking or
trust business with the Company or any Subsidiary as if it were not the Agent.

 

13.10            Bank Credit Decision.  (a) Each Bank acknowledges and agrees
that the extensions of credit made hereunder are commercial loans and not
investments in a business enterprise or securities. Each Bank further represents
that it is engaged in making, acquiring or holding commercial loans in the
ordinary course of its business and has, independently and without reliance upon
the Agent or any other Bank and based on the financial statements prepared by
the Company and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement as a Bank, and to make, acquire or hold Loans hereunder.  Each Bank
also acknowledges that it will, independently and without reliance upon the
Agent or any other Bank and based on such documents and information (which may
contain material, non-public information within the meaning of the United States
securities laws concerning the Company and its Affiliates) as it shall from time
to time deem appropriate, continue to make its own credit decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a lender or assign or otherwise transfer its
rights, interests and obligations hereunder.

 

(b)                  Without limiting clause (a) above, each Bank acknowledges
and agrees that neither such Bank nor any of its Affiliates, participants or
assignees may rely on the Agent to carry out such Bank’s or other Person’s
customer identification program, or other obligations required or imposed under
or pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 C.F.R. 103.121 (as amended or replaced, the “CIP
Regulations”), or any other applicable law, rule, regulation or order of any
governmental authority, including any program involving any of the following
items relating to or in connection with the Company or any of its Subsidiaries
or Affiliates or agents, the Credit Documents or the transactions contemplated
hereby: (i) any identity verification procedure; (ii) any recordkeeping;
(iii) any comparison with a government list; (iv) any customer notice or (v) any
other procedure required under the CIP Regulations or such other law, rule,
regulation or order.

 

(c)                   Within ten (10) days after the date of this Agreement and
at such other times as are required under the USA Patriot Act, each Bank and
each assignee and participant that is not incorporated under the laws of the
United States of America or a state thereof (and is not excepted from the
certification requirement contained in Section 313 of the USA Patriot Act and
the applicable regulations because it is both (i) an Affiliate of a depository
institution or

 

-58-

--------------------------------------------------------------------------------



 

foreign bank that maintains a physical presence in the United States or foreign
country and (ii) subject to supervision by a banking authority regulating such
affiliated depository institution or foreign bank) shall deliver to the Agent a
certification, or, if applicable, recertification, certifying that such Bank is
not a “shell” and certifying as to other matters as required by Section 313 of
the USA Patriot Act and the applicable regulations.

 

13.11            Successor Agent.  Subject to the appointment and acceptance of
a successor Agent as provided in this paragraph, the Agent may resign at any
time by notifying the Banks and the Company.  Upon any such resignation, the
Majority Banks shall have the right, in consultation with the Company, to
appoint a successor.  If no successor shall have been so appointed by the
Majority Banks and shall have accepted such appointment within thirty (30) days
after the retiring Agent gives notice of its resignation, then the retiring
Agent may, on behalf of the Banks, appoint a successor Agent which shall be a
bank with an office in the United States, or an Affiliate of any such bank. 
Upon the acceptance of its appointment as Agent hereunder by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations hereunder.  The fees payable by the
Company to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor. 
After the Agent’s resignation hereunder, the provisions of this Article and
Section 12.8 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while it was acting as Agent.

 

13.12            Additional ERISA Matters.

 

(a)                               Each Bank (x) represents and warrants, as of
the date such Person became a Bank party hereto, to, and (y) covenants, from the
date such Person became a Bank party hereto to the date such Person ceases being
a Bank party hereto, for the benefit of, the Agent, each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Company, that at least one of the following is and will be true:

 

(i)                                  such Bank is not using “plan assets”
(within the meaning of the Plan Asset Regulations) of one or more Benefit Plans
in connection with the Loans or the Commitments

 

(ii)                              the transaction exemption set forth in one or
more PTEs, such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Bank’s entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement, and the conditions for exemptive relief thereunder are and will
continue to be satisfied in connection therewith,

 

-59-

--------------------------------------------------------------------------------



 

(iii)                          (A) such Bank is an investment fund managed by a
“Qualified Professional Asset Manager” (within the meaning of Part VI of PTE
84-14), (B) such Qualified Professional Asset Manager made the investment
decision on behalf of such Bank to enter into, participate in, administer and
perform the Loans, the Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Bank, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Bank’s entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement, or

 

(iv)                          such other representation, warranty and covenant
as may be agreed in writing between the Agent, in its sole discretion, and such
Bank.

 

(b)                              In addition, unless sub-clause (i) in the
immediately preceding clause (a) is true with respect to a Bank or such Bank has
not provided another representation, warranty and covenant as provided in
sub-clause (iv) in the immediately preceding clause (a), such Bank further
(x) represents and warrants, as of the date such Person became a Bank party
hereto, to, and (y) covenants, from the date such Person became a Bank party
hereto to the date such Person ceases being a Bank party hereto, for the benefit
of, the Agent, each Arranger and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Company, that:

 

(i)                                  none of the Agent, any Arranger or any of
their respective Affiliates is a fiduciary with respect to the assets of such
Bank (including in connection with the reservation or exercise of any rights by
the Agent under this Agreement, any Credit Document or any documents related to
hereto or thereto),

 

(ii)                              the Person making the investment decision on
behalf of such Bank with respect to the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21, as amended
from time to time) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),

 

(iii)                          the Person making the investment decision on
behalf of such Bank with respect to the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the obligations),

 

(iv)                          the Person making the investment decision on
behalf of such Bank with respect to the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Commitments and this Agreement and is responsible for exercising
independent judgment in evaluating the transactions hereunder, and

 

-60-

--------------------------------------------------------------------------------



 

(v)                              no fee or other compensation is being paid
directly to the Agent, any Arranger or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Commitments or this Agreement.

 

(c)                               The Agent and the Arranger hereby informs the
Banks that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Bank or (iii) may receive fees
or other payments in connection with the transactions contemplated hereby, the
Credit Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

 

 

ARTICLE XIV
NOTICES

 

14.1                    Giving Notice.  Except as otherwise permitted by
Section 2.13(d) with respect to borrowing notices, all notices, requests and
other communications to any party hereunder shall be in writing (including
electronic transmission, facsimile transmission or similar writing) and shall be
given to such party: (a) in the case of the Company or the Agent, at its address
or facsimile number set forth on the signature pages hereof, (b) in the case of
any Bank, at its address or facsimile number set forth in its Administrative
Questionnaire or (c) in the case of any party, at such other address or
facsimile number as such party may hereafter specify for such purpose by notice
to the Agent and the Company in accordance with the provisions of this
Section 14.1.  Each such notice, request or other communication shall be
effective (i) if given by facsimile transmission, when transmitted to the
facsimile number specified in this Section and confirmation of receipt is
received or (ii) if given by mail, 72 hours after such communication is
deposited in the mails with first class postage prepaid, addressed as aforesaid;
provided that notices to the Agent under Article II shall not be effective until
received. Unless the Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website, including an Electronic System, shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
email or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.

 

-61-

--------------------------------------------------------------------------------



 

14.2                    Change of Address.  The Company, the Agent and any Bank
may each change the address for service of notice upon it by a notice in writing
to the other parties hereto.

 

ARTICLE XV
COUNTERPARTS

 

This Agreement may be executed in any number of counterparts, all of which when
taken together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart.  Except as provided in
Section 11.1, this Agreement shall be effective when it has been executed by the
Company, the Agent and the Banks and the Agent has received counterparts of this
Agreement executed by the Company and the Banks or written evidence satisfactory
to the Agent (which may include telecopy or electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.  The words “execution,” “signed,” “signature,” “delivery,” and
words of like import in or relating to any document to be signed in connection
with this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

 

 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

-62-

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Company, the Banks and the Agent have executed this
Agreement as of the date first above written.

 

 

CMS ENERGY CORPORATION

 

 

 

 

 

 

 

By:

/s/ Srikanth Maddipati

 

 

Name: Srikanth Maddipati

 

 

Title: Vice President and Treasurer

 

 

 

 

Address:

 

One Energy Plaza
Jackson, MI  49201
Attention: Srikanth Maddipati
Facsimile No.: (517) 788-1006
Confirmation (Phone) No:  (517) 788-0635
E-Mail Address:  sri.maddipati@cmsenergy.com

 

 

Signature Page to

Term Loan Credit Agreement

CMS Energy Corporation

 

--------------------------------------------------------------------------------



 

 

MIZUHO BANK, LTD., as Agent and as a Bank

 

 

 

 

 

 

 

By:

/s/ Raymond Ventura

 

 

Name: Raymond Ventura

 

 

Title: Managing Director

 

 

 

 

Address:



Notices for Borrowing:

 

Mizuho Bank Ltd.

Loan Administration Unit- Team 1

Harborside Financial Center

1800 Plaza Ten, Jersey City, NJ 07311

 

Tel: 201-626-9235

Fax: 201-626-9941/9935

Group e-mail: LAU_USCORP1@mizuhocbus.com

 

For all other matters:

 

Mizuho Bank, Ltd.

North American Banking

1251 Avenue of the Americas

New York, NY 10020

 

Group e-mail:

MiddleOffice.AdminGroup@mizuhocbus.com

 

 

Signature Page to

Term Loan Credit Agreement

CMS Energy Corporation

 

--------------------------------------------------------------------------------



 

 

U.S. BANK NATIONAL ASSOCIATION, as a Bank

 

 

 

 

By:

/s/ Michael E. Temnick

 

Name:  Michael E. Temnick

 

Title:   Vice President

 

 

Signature Page to

Term Loan Credit Agreement

CMS Energy Corporation

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

FORM OF OPINION FROM

 

MELISSA M. GLEESPEN, ESQ.

 

(Attached)

 

--------------------------------------------------------------------------------



 

[g421411kg14i001.jpg]

 

[g421411kg14i002.gif]

 

 

Melissa M. Gleespen

 

Vice President, Corporate Secretary and Chief

 

Compliance Officer

 

December 28, 2018

 

To:       The Agent and the Banks

which are parties to the Agreement

referred to below

 

Re:       $300,000,000 Term Loan Credit Agreement

 

Dear Ladies and Gentlemen:

 

I am Vice President, Corporate Secretary and Chief Compliance Officer of CMS
Energy Corporation, a Michigan corporation (“CMS”).  I have represented CMS in
connection with the Term Loan Credit Agreement, dated as of the date hereof (the
“Credit Agreement”), among CMS, the Banks named therein and Mizuho Bank, Ltd.,
as Agent.

 

This opinion is delivered to you pursuant to Section 11.1(f)(i) of the Credit
Agreement.  Capitalized terms used herein that are defined in, or by reference
in, the Credit Agreement have the meanings assigned to such terms therein, or by
reference therein, unless otherwise defined herein.

 

In connection with this opinion, I, or another attorney admitted to the Bar in
the State of Michigan in the CMS Legal Department have (i) investigated such
questions of law, and (ii) examined originals, or certified, conformed or
reproduction copies, of such agreements, instruments, documents and records of
CMS, such certificates of public officials and such other documents, as I have
deemed necessary or appropriate for the purposes of this opinion. I, or another
attorney admitted to the Bar in the State of Michigan in the CMS Legal
Department have examined, among other documents, the Credit Agreement.

 

In all such examinations, we have assumed the legal capacity of all natural
persons, the genuineness of all signatures of parties (other than the signatures
of the officers of CMS), the authenticity of original and certified documents
and the conformity to original or certified copies of all copies submitted to me
as conformed or facsimile, electronic or photostatic copies.

 

To the extent it may be relevant to the opinions expressed herein, I have
assumed (i) that all of the parties to the Credit Agreement (other than CMS) are
validly existing and in good standing under the laws of their respective
jurisdictions of organization and have the power and authority to execute (if
applicable) and deliver the Credit Agreement, to perform their obligations
thereunder and to consummate the transactions contemplated thereby, and
(ii) that the Credit Agreement has been duly authorized, executed (if
applicable) and delivered by all of the parties thereto (other than CMS), and
constitutes valid and binding obligations of all the parties thereto (other than
CMS).

 

Based upon the foregoing, and subject to the limitations, qualifications and
assumptions set forth herein, I am of the opinion that:

 

1.         CMS is a corporation duly organized, validly existing and in good
standing under the laws of the State of Michigan.

 

--------------------------------------------------------------------------------



 

Page 2

 

2.         CMS has the requisite corporate power, and has taken all corporate
action necessary to authorize it, to execute and deliver the Credit Agreement
and to perform its obligations thereunder.

 

3.         CMS has duly executed and delivered the Credit Agreement.

 

4.         The execution, delivery and performance by CMS of the Credit
Agreement in accordance with its terms:

 

(a)        does not require under the federal laws of the United States of
America or the laws of the State of Michigan any filing or registration by CMS
with, or approval or consent to CMS of, any governmental agency or regulatory
body of the United States of America or the State of Michigan that has not been
made or obtained and is in full force and effect;

 

(b)        does not contravene any provision of the articles of incorporation of
CMS or the bylaws of CMS;

 

(c)        does not violate any law, or regulation of any governmental agency or
regulatory body, of the United States of America or the State of Michigan
applicable to CMS or its property;

 

(d)       does not breach, violate or cause a default under, or require the
approval or consent of any person (other than any consent or approval which has
been obtained and is in full force and effect on the date hereof) pursuant to,
any contractual restriction imposed by an indenture or any other agreement or
instrument evidencing or governing indebtedness for borrowed money of CMS or
violate any court decree or order binding upon CMS or its property; and

 

(e)        does not result in or require the creation or imposition of any Lien
(except as otherwise contemplated by the terms of the Credit Agreement).

 

5.         CMS is not an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 

6.         In a properly presented case, a Michigan court or a federal court
applying Michigan choice of law rules should give effect to the choice of law
provisions of the Credit Agreement and should hold that the Credit Agreement is
to be governed by the laws of the State of New York rather than the laws of the
State of Michigan, except in the case of those provisions set forth in the
Credit Agreement the enforcement of which would contravene a fundamental policy
of the State of Michigan.  In the course of our review of the Credit Agreement,
nothing has come to my attention to indicate that any of such provisions would
do so.  Notwithstanding the foregoing, even if a Michigan court or a federal
court holds that the Credit Agreement is to be governed by the laws of the State
of Michigan, the Credit Agreement constitutes a legal, valid and binding
obligation of CMS, enforceable under Michigan law (including usury provisions)
against CMS in accordance with its terms, subject to (a) the effect of
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and (b) the
application of general principles of equity (regardless of whether considered in
a proceeding in equity or at law).

 

The opinions set forth above are subject to the following qualifications:

 

--------------------------------------------------------------------------------



 

Page 3

 

(A)       I am admitted to the Bar in the State of Michigan.  The opinions set
forth herein are limited to the laws of the State of Michigan and, solely with
respect to the opinions expressed in paragraphs 4(a), (c) and (d) and 5 above,
the federal laws of the United States of America.

 

(B)       I express no opinion with respect to (i) the laws, rules, regulations,
ordinances, administrative decisions or orders of any county, town or
municipality or governmental subdivision or agency thereof, (ii) state
securities or blue sky laws or (iii) any state tax laws.

 

(C)       I express no opinion as to the enforceability of the Credit Agreement.

 

(D)       With regard to the opinion set forth in paragraph 4(d), I do not
express any opinion as to whether the execution, delivery or performance by CMS
of the Credit Agreement will constitute a violation of, or a default under, any
covenant, restriction or provision that requires a determination with respect to
financial ratios or financial tests or any aspect of the financial condition or
results of operations of CMS.

 

This opinion is being furnished only to you in connection with the Credit
Agreement and is solely for your benefit and is not to be used, circulated,
quoted or otherwise referred to for any other purpose or relied upon by any
other person or entity for any purpose without my prior written consent;
provided, that each assignee of a Bank that hereafter becomes a Bank under the
Credit Agreement pursuant to Section 12.1 thereof may rely on this opinion with
the same effect as if it were originally addressed to such assignee and
delivered on the date hereof.  The opinions expressed above are based solely on
factual matters in existence as of, and the transactions occurring on, the date
hereof and laws and regulations in effect on the date hereof, and I assume no
obligation to revise or supplement this opinion letter should such factual
matters change or other transactions occur or should such laws or regulations be
changed by legislative or regulatory action, judicial decision or otherwise.

 

 

Very truly yours,

 

 

 

 

 

/s/ Melissa M. Gleespen

 

Melissa M. Gleespen,

 

Vice President, Corporate Secretary and Chief

 

Compliance Officer of CMS Energy Corporation

 

--------------------------------------------------------------------------------



 

EXHIBIT B

 

FORM OF COMPLIANCE CERTIFICATE

 

I, _________________, ______________ of CMS Energy Corporation, a Michigan
corporation (the “Company”), DO HEREBY CERTIFY in connection with the Term Loan
Credit Agreement, dated as of December 28, 2018 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms used herein and not defined herein shall have the meanings
assigned to such terms in the Credit Agreement), among the Company, various
financial institutions and Mizuho Bank, Ltd., as Agent, that:

 

Section 8.1 of the Credit Agreement provides that the Company shall:  “At all
times, maintain a ratio of Total Consolidated Debt to Total Consolidated EBITDA
of not greater than (x) 6.25 to 1.0 for any twelve-month period ending on or
before December 31, 2020 and (y) 6.0 to 1.0 for any twelve-month period ending
thereafter.”

 

The following calculations are made in accordance with the definitions of Total
Consolidated Debt and Total Consolidated EBITDA in the Credit Agreement and are
correct and accurate as of _____________, ___:

 

A.

Total Consolidated Debt

 

 

(a)                               Indebtedness for borrowed money

$__________

plus

(b)                              Indebtedness for deferred purchase price of
property/services

(+) $__________

plus

(c)                               Liabilities for accumulated funding
deficiencies (prior to the effectiveness of the applicable provisions of the
Pension Protection Act of 2006 with respect to a Plan) and liabilities for
failure to make a payment required to satisfy the minimum funding standard
within the meaning of Section 412 of the Code or Section 302 of ERISA (on and
after the effectiveness of the applicable provisions of the Pension Protection
Act of 2006 with respect to a Plan).

(+) $__________

plus

(d)                             Liabilities in connection with withdrawal
liability under ERISA to any Multiemployer Plan

(+) $__________

plus

(e)                               Obligations under acceptance facilities

(+) $__________

plus

(f)                                Obligations under Capital Leases

(+) $__________

plus

(g)                              Obligations under interest rate swap, “cap”,
“collar” or other hedging agreement

(+) $__________

plus

(h)                              Off-Balance Sheet Liabilities

(+) $__________

 

B-1

--------------------------------------------------------------------------------



 

plus

(i)                                  the Consumers Preferred Equity

(+) $__________

plus

(j)                                  non-contingent obligations in respect of
letters of credit and bankers’ acceptances

(+) $__________

plus

(k)                              Guaranties, endorsements and other contingent
obligations

(+) $__________

plus

(l)                                  elimination of reduction in Debt due to any
election under Section 25 of Accounting Standards Codification Subtopic 825-10
to “fair value” any Debt or other liabilities of the Company or any Subsidiary

(+) $__________

plus

(m)                          elimination of reduction in Debt due to application
of Accounting Standards Codification Subtopic 470-20

(+) $__________

minus

(n)                              Principal amount of any Securitized Bonds

(-) $__________

minus

(o)                              Junior Subordinated Debt of the Company, Hybrid
Equity Securities and Hybrid Preferred Securities of the Company or owned by any
Hybrid Equity Securities Subsidiary or Hybrid Preferred Securities Subsidiary

(-) $__________

minus

(p)                              Agreed upon percentage of Net Proceeds from
issuance of hybrid debt/equity securities (other than Junior Subordinated Debt,
Hybrid Equity Securities and Hybrid Preferred Securities)

(-) $__________

minus

(q)                              Liabilities on the Company’s balance sheet
resulting from the disposition of the Palisades Nuclear Plant

(-) $__________

minus

(r)                                 Mandatorily Convertible Securities

(-) $__________

minus

(s)                                Project Finance Debt of the Company or any
Consolidated Subsidiary

(-) $__________

minus

(t)                                 Debt of Affiliates of the Company of the
type described in clause (vii) of the definition of “Total Consolidated Debt”

(-) $__________

minus

(u)                              Debt of the Company and its Affiliates that is
re-categorized as such from certain lease obligations pursuant to Section 15 of
Accounting Standards Codification Subtopic 840-10

(-) $__________

minus

(v)                              Debt of EnerBank USA

(-) $__________

 

Total

$__________

 

B-2

--------------------------------------------------------------------------------



 

B.

Total Consolidated EBITDA (calculated exclusive of EnerBank USA):

 

 

(a)                               Pretax Operating Income

$__________

plus

(b)                              depreciation, depletion and amortization

(+) $__________

plus

(c)                               non-cash write-offs and write-downs,
including, without limitation, write-offs or write-downs related to the sale of
assets, impairment of assets and loss on contracts

(+) $__________

plus

(d)                             (non-cash gains) or losses on mark-to-market
valuation of contracts

(+/-) $__________

minus

(e)                               operating income attributable to that portion
of the revenues of Consumers Energy Company dedicated to the repayment of the
Securitized Bonds

(-) $__________

 

Total

$__________

C.

Leverage Ratio
(total of A divided by total of B)

_____ to 1.00

 

B-3

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, I have signed this Certificate this ___ day of _________,
___.

 

 

 

 

 

 

Name:

 

Title:

 

B-4

--------------------------------------------------------------------------------



 

EXHIBIT C

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Term Loan Credit Agreement identified below (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed
to and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below, the interest in and to all of the Assignor’s rights
and obligations in its capacity as a Bank under the Credit Agreement and any
other documents or instruments delivered pursuant thereto that represents the
amount and percentage interest identified below of all of the Assignor’s
outstanding rights and obligations under the respective facilities identified
below (including any letters of credit and guaranties included in such
facilities and, to the extent permitted to be assigned under applicable law, all
claims (including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity), suits, causes of action and
any other right of the Assignor against any Person whether known or unknown
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed
thereby) (the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.          Assignor:                                        
                                                                        

 

2.          Assignee:                                       
                                                                         [and is
an Affiliate of Assignor]

 

3.          Borrower:                                     CMS Energy Corporation

 

4.          Agent:                                                         
Mizuho Bank, Ltd., as the Agent under the Credit Agreement.

 

5.          Credit Agreement:       Term Loan Credit Agreement, dated as of
December 28, 2018, among CMS Energy Corporation, the Banks party thereto, and
Mizuho Bank, Ltd., as Agent.

 

6.          Assigned Interest:

 

C-1

--------------------------------------------------------------------------------



 

Facility
Assigned

Aggregate Amount of
Commitment/Outstanding
Credit Exposure for
all Banks1

Amount of
Commitment/Outstanding
Credit Exposure
Assigned1

Percentage Assigned of
Commitment/Outstanding
Credit Exposure2

____________

$

$

_______%

____________

$

$

_______%

____________

$

$

_______%

 

7.          Trade Date:                         
                                                                         3

 

Effective Date: _________ __, 20__ [TO BE INSERTED BY AGENT AND WHICH SHALL BE
THE EFFECTIVE DATE OF RECORDATION OF TRANSFER BY THE AGENT.]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

1                 Amount to be adjusted by the counterparties to take into
account any payments or prepayments made between the Trade Date and the
Effective Date.

 

2.              Set forth, to at least 9 decimals, as a percentage of the
Commitment/Outstanding Credit Exposure of all Banks thereunder.

 

3.              Insert if satisfaction of minimum amounts is to be determined as
of the Trade Date.

 

C-2

--------------------------------------------------------------------------------



 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

 

ASSIGNOR

 

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

ASSIGNEE

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

[Consented to and]4 Accepted:

 

 

 

 

 

MIZUHO BANK, LTD., as Agent

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

[Consented to:]5

 

 

 

 

 

[NAME OF RELEVANT PARTY]

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

4.              To be added only if the consent of the Agent is required by the
terms of the Credit Agreement.

 

5.              To be added only if the consent of the Company and/or other
parties is required by the terms of the Credit Agreement.

 

C-3

--------------------------------------------------------------------------------



 

ANNEX 1
TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.         Representations and Warranties.

 

1.1       Assignor.  The Assignor represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby.  Neither the Assignor nor any of its officers, directors,
employees, agents or attorneys shall be responsible for (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Credit Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency, perfection, priority, collectibility,
or value of the Credit Documents, (iii) the financial condition of the Company,
any of its Subsidiaries or Affiliates or any other Person obligated in respect
of any Credit Document, (iv) the performance or observance by the Company, any
of its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Credit Document, (v) inspecting any of the property, books
or records of the Company, or any guarantor, or (vi) any mistake, error of
judgment, or action taken or omitted to be taken in connection with the Advances
or the Credit Documents.

 

1.2.      Assignee.  The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Bank under the Credit Agreement, (ii) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Bank thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Bank thereunder, (iii) agrees that its payment
instructions and notice instructions are as set forth in Schedule 1 to this
Assignment and Assumption, (iv) confirms that none of the funds, monies, assets
or other consideration being used to make the purchase and assumption hereunder
are “plan assets” as defined under ERISA and that its rights, benefits and
interests in and under the Credit Documents will not be “plan assets” under
ERISA, (v) agrees to indemnify and hold the Assignor harmless against all
losses, costs and expenses (including reasonable attorneys’ fees) and
liabilities incurred by the Assignor in connection with or arising in any manner
from the Assignee’s non-performance of the obligations assumed under this
Assignment and Assumption, (vi) it has received a copy of  the Credit Agreement,
together with copies of financial statements and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Agent or any other Bank, and
(vii) attached as Schedule 2 to this Assignment and Assumption is any
documentation required to be delivered by the Assignee with respect to its tax
status pursuant to the terms of the Credit Agreement, duly completed and
executed by the Assignee; (b) appoints and authorizes the Agent to take such
action as agent on its behalf and to exercise such powers under the Credit
Documents as are delegated to the Agent by the terms thereof, together with such
powers as are reasonably incidental thereto; and (c) agrees that (i) it will,
independently and without reliance

 

Annex 1

--------------------------------------------------------------------------------



 

on the Agent, the Assignor or any other Bank, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Documents are required to be performed by it as a
Bank.

 

2.         Payments.  The Assignee shall pay the Assignor, on the Effective
Date, the amount agreed to by the Assignor and the Assignee.  From and after the
Effective Date, the Agent shall make all payments in respect of the Assigned
Interest (including payments of principal, interest, fees and other amounts) to
the Assignor for amounts which have accrued to but excluding the Effective Date
and to the Assignee for amounts which have accrued from and after the Effective
Date.

 

3.         General Provisions.  This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.  This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. 
Delivery of an executed counterpart of a signature page of this Assignment and
Assumption by telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption.  This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

Annex 1

--------------------------------------------------------------------------------



 

SCHEDULE 1

 

TO

 

TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION AGREEMENT

 

 

Administrative Questionnaire

 

 

On File with Agent

 

--------------------------------------------------------------------------------



 

SCHEDULE 2

 

TO

 

TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION AGREEMENT

 

 

US and Non-US Tax Information Reporting Requirements

 

--------------------------------------------------------------------------------



 

EXHIBIT D

 

TERMS OF SUBORDINATION

 

[JUNIOR SUBORDINATED DEBT]

 

ARTICLE ____
SUBORDINATION

 

Section __.1.  Applicability of Article; Securities Subordinated to Senior
Indebtedness.

 

(a)                               This Article ____ shall apply only to the
Securities of any series which, pursuant to Section ___, are expressly made
subject to this Article.  Such Securities are referred to in this Article ____
as “Subordinated Securities.”

 

(b)                              The Issuer covenants and agrees, and each
Holder of Subordinated Securities by his acceptance thereof likewise covenants
and agrees, that the indebtedness represented by the Subordinated Securities and
the payment of the principal and interest, if any, on the Subordinated
Securities is subordinated and subject in right, to the extent and in the manner
provided in this Article, to the prior payment in full of all Senior
Indebtedness.

 

“Senior Indebtedness” means the principal of and premium, if any, and interest
on the following, whether outstanding on the date hereof or thereafter incurred,
created or assumed: (i) indebtedness of the Issuer for money borrowed by the
Issuer (including purchase money obligations) or evidenced by debentures (other
than the Subordinated Securities), notes, bankers’ acceptances or other
corporate debt securities, or similar instruments issued by the Issuer; (ii) all
capital lease obligations of the Issuer; (iii) all obligations of the Issuer
issued or assumed as the deferred purchase price of property, all conditional
sale obligations of the Issuer and all obligations of the Issuer under any title
retention agreement (but excluding trade accounts payable arising in the
ordinary course of business); (iv) obligations with respect to letters of
credit; (v) all indebtedness of others of the type referred to in the preceding
clauses (i) through (iv) assumed by or guaranteed in any manner by the Issuer or
in effect guaranteed by the Issuer; (vi) all obligations of the type referred to
in clauses (i) through (v) above of other persons secured by any lien on any
property or asset of the Issuer (whether or not such obligation is assumed by
the Issuer), except for (1) any such indebtedness that is by its terms
subordinated to or pari passu with the Subordinated Securities, as the case may
be, including all other debt securities and guaranties in respect of those debt
securities, issued to any other trusts, partnerships or other entities
affiliated with the Issuer which act as a financing vehicle of the Issuer in
connection with the issuance of preferred securities by such entity or other
securities which rank pari passu with, or junior to, the Preferred Securities,
and (2) any indebtedness between or among the Issuer and its affiliates; and/or
(vii) renewals, extensions or refundings of any of the indebtedness referred to
in the preceding clauses unless, in the case of any particular indebtedness,
renewal, extension or refunding, under the express provisions of the instrument
creating or evidencing the same or the assumption or guarantee of the same, or
pursuant to which the same is outstanding, such indebtedness or such renewal,
extension or refunding thereof is not superior in right of payment to the
Subordinated Securities.

 

D-1

--------------------------------------------------------------------------------



 

This Article shall constitute a continuing obligation to all Persons who, in
reliance upon such provisions become holders of, or continue to hold, Senior
Indebtedness, and such provisions are made for the benefit of the holders of
Senior Indebtedness, and such holders are made obligees hereunder and they
and/or each of them may enforce such provisions.

 

Section __.2.  Issuer Not to Make Payments with Respect to Subordinated
Securities in Certain Circumstances.

 

(a)                               Upon the maturity of any Senior Indebtedness
by lapse of time, acceleration or otherwise, all principal thereof and premium
and interest thereon shall first be paid in full, or such payment duly provided
for in cash in a manner satisfactory to the holders of such Senior Indebtedness,
before any payment is made on account of the principal of, or interest on,
Subordinated Securities or to acquire any Subordinated Securities or on account
of any sinking fund provisions of any Subordinated Securities (except payments
made in capital stock of the Issuer or in warrants, rights or options to
purchase or acquire capital stock of the Issuer, sinking fund payments made in
Subordinated Securities acquired by the Issuer before the maturity of such
Senior Indebtedness, and payments made through the exchange of other debt
obligations of the Issuer for such Subordinated Securities in accordance with
the terms of such Subordinated Securities, provided that such debt obligations
are subordinated to Senior Indebtedness at least to the extent that the
Subordinated Securities for which they are exchanged are so subordinated
pursuant to this Article ____).

 

(b)                              Upon the happening and during the continuation
of any default in payment of the principal of, or interest on, any Senior
Indebtedness when the same becomes due and payable or in the event any judicial
proceeding shall be pending with respect to any such default, then, unless and
until such default shall have been cured or waived or shall have ceased to
exist, no payment shall be made by the Issuer with respect to the principal of,
or interest on, Subordinated Securities or to acquire any Subordinated
Securities or on account of any sinking fund provisions of Subordinated
Securities (except payments made in capital stock of the Issuer or in warrants,
rights, or options to purchase or acquire capital stock of the Issuer, sinking
fund payments made in Subordinated Securities acquired by the Issuer before such
default and notice thereof, and payments made through the exchange of other debt
obligations of the Issuer for such Subordinated Securities in accordance with
the terms of such Subordinated Securities, provided that such debt obligations
are subordinated to Senior Indebtedness at least to the extent that the
Subordinated Securities for which they are exchanged are so subordinated
pursuant to this Article ____).

 

(c)                               In the event that, notwithstanding the
provisions of this Section ___.2, the Issuer shall make any payment to the
Trustee on account of the principal of or interest on Subordinated Securities,
or on account of any sinking fund provisions of such Subordinated Securities,
after the maturity of any Senior Indebtedness as described in
Section ___.2(a) above or after the happening of a default in payment of the
principal of or interest on any Senior Indebtedness as described in
Section ___.2(b) above, then, unless and until all Senior Indebtedness which
shall have matured, and all premium and interest thereon, shall have been paid
in full (or the declaration of acceleration thereof shall have been rescinded or
annulled), or such default shall have been cured or waived or shall have ceased
to exist, such payment (subject to the provisions of Sections ___.6 and ___.7)
shall be held by the Trustee, in trust for the benefit of, and shall be

 

D-2

--------------------------------------------------------------------------------



 

paid forthwith over and delivered to, the holders of such Senior Indebtedness
(pro rata as to each of such holders on the basis of the respective amounts of
Senior Indebtedness held by them) or their representative or the trustee under
the indenture or other agreement (if any) pursuant to which such Senior
Indebtedness may have been issued, as their respective interests may appear, for
application to the payment of all such Senior Indebtedness remaining unpaid to
the extent necessary to pay the same in full in accordance with its terms, after
giving effect to any concurrent payment or distribution to or for the holders of
Senior Indebtedness.  The Issuer shall give prompt written notice to the Trustee
of any default in the payment of principal of or interest on any Senior
Indebtedness.

 

Section __.3.  Subordinated Securities Subordinated to Prior Payment of All
Senior Indebtedness on Dissolution, Liquidation or Reorganization of Issuer. 
Upon any distribution of assets of the Issuer in any dissolution, winding up,
liquidation or reorganization of the Issuer (whether voluntary or involuntary,
in bankruptcy, insolvency or receivership proceedings or upon an assignment for
the benefit of creditors or otherwise):

 

(a)                               the holders of all Senior Indebtedness shall
first be entitled to receive payments in full of the principal thereof and
premium and interest due thereon, or provision shall be made for such payment,
before the Holders of Subordinated Securities are entitled to receive any
payment on account of the principal of or interest on such Subordinated
Securities;

 

(b)                              any payment or distribution of assets of the
Issuer of any kind or character, whether in cash, property or securities (other
than securities of the Issuer as reorganized or readjusted or securities of the
Issuer or any other corporation provided for by a plan of reorganization or
readjustment the payment of which is subordinate, at least to the extent
provided in this Article ____ with respect to Subordinated Securities, to the
payment in full without diminution or modification by such plan of all Senior
Indebtedness), to which the Holders of Subordinated Securities or the Trustee on
behalf of the Holders of Subordinated Securities would be entitled except for
the provisions of this Article ____ shall be paid or delivered by the
liquidating trustee or agent or other person making such payment or distribution
directly to the holders of Senior Indebtedness or their representative, or to
the trustee under any indenture under which Senior Indebtedness may have been
issued (pro rata as to each such holder, representative or trustee on the basis
of the respective amounts of unpaid Senior Indebtedness held or represented by
each), to the extent necessary to make payment in full of all Senior
Indebtedness remaining unpaid, after giving effect to any concurrent payment or
distribution or provision thereof to the holders of such Senior Indebtedness;
and

 

(c)                               in the event that notwithstanding the
foregoing provisions of this Section ___.3, any payment or distribution of
assets of the Issuer of any kind or character, whether in cash, property or
securities (other than securities of the Issuer as reorganized or readjusted or
securities of the Issuer or any other corporation provided for by a plan of
reorganization or readjustment the payment of which is subordinate, at least to
the extent provided in this Article ____ with respect to Subordinated
Securities, to the payment in full without diminution or modification by such
plan of all Senior Indebtedness), shall be received by the Trustee or the
Holders of the Subordinated Securities on account of principal of or interest on
the Subordinated Securities before all Senior Indebtedness is paid in full, or
effective provision made for its payment, such payment or distribution (subject
to the provisions of Section ___.6 and ___.7) shall be received

 

D-3

--------------------------------------------------------------------------------



 

and held in trust for and shall be paid over to the holders of the Senior
Indebtedness remaining unpaid or unprovided for or their representative, or to
the trustee under any indenture under which such Senior Indebtedness may have
been issued (pro rata as provided in clause (b) above), for application to the
payment of such Senior Indebtedness until all such Senior Indebtedness shall
have been paid in full, after giving effect to any concurrent payment or
distribution or provision therefor to the holders of such Senior Indebtedness.

 

The Issuer shall give prompt written notice to the Trustee of any dissolution,
winding up, liquidation or reorganization of the Issuer.

 

The consolidation of the Issuer with, or the merger of the Issuer into, another
corporation or the liquidation or dissolution of the Issuer following the
conveyance or transfer of its property as an entirety, or substantially as an
entirety, to another corporation upon the terms and conditions provided for in
Article ____ hereof shall not be deemed a dissolution, winding up, liquidation
or reorganization for the purposes of this Section ___.3 if such other
corporation shall, as a part of such consolidation, merger, conveyance or
transfer, comply with the conditions stated such in Article ____.

 

Section __.4.  Holders of Subordinated Securities to be Subrogated to Right of
Holders of Senior Indebtedness.  Subject to the payment in full of all Senior
Indebtedness, the Holders of Subordinated Securities shall be subrogated to the
rights of the holders of Senior Indebtedness to receive payments or
distributions of assets of the Issuer applicable to the Senior Indebtedness
until all amounts owing on Subordinated Securities shall be paid in full, and
for the purposes of such subrogation no payments or distributions to the holders
of the Senior Indebtedness by or on behalf of the Issuer or by or on behalf of
the Holders of Subordinated Securities by virtue of this Article ____ which
otherwise would have been made to the Holders of Subordinated Securities shall,
as between the Issuer, its creditors other than holders of Senior Indebtedness
and the Holders of Subordinated Securities, be deemed to be payment by the
Issuer to or on account of the Senior Indebtedness, it being understood that the
provisions of this Article ____ are and are intended solely for the purpose of
defining the relative rights of the Holders of the Subordinated Securities, on
the one hand, and the holders of the Senior Indebtedness, on the other hand.

 

Section __.5.  Obligation of the Issuer Unconditional.  Nothing contained in
this Article ____ or elsewhere in this Indenture or in any Subordinated Security
is intended to or shall impair, as among the Issuer, its creditors other than
holders of Senior Indebtedness and the Holders of Subordinated Securities, the
obligation of the Issuer, which is absolute and unconditional, to pay to the
Holders of Subordinated Securities the principal of, and interest on,
Subordinated Securities as and when the same shall become due and payable in
accordance with their terms, or is intended to or shall affect the relative
rights of the Holders of Subordinated Securities and creditors of the Issuer
other than the holders of the Senior Indebtedness, nor shall anything herein or
therein prevent the Trustee or the Holder of any Subordinated Security from
exercising all remedies otherwise permitted by applicable law upon default under
this Indenture, subject to the rights, if any, under this Article ____ of the
holders of Senior Indebtedness in respect of cash, property or securities of the
Issuer received upon the exercise of any such remedy.  Upon any payment or
distribution of assets of the Issuer referred to in this Article ____, the
Trustee and Holders of Subordinated Securities shall be entitled to rely upon
any order or decree made by any court of competent jurisdiction in which such
dissolution, winding up,

 

D-4

--------------------------------------------------------------------------------



 

liquidation or reorganization proceedings are pending, or, subject to the
provisions of Section ___ and ___, a certificate of the receiver, trustee in
bankruptcy, liquidating trustee or agent or other Person making such payment or
distribution to the Trustee or the Holders of Subordinated Securities, for the
purposes of ascertaining the Persons entitled to participate in such
distribution, the holders of the Senior Indebtedness and other indebtedness of
the Issuer, the amount thereof or payable thereon, the amount or amounts paid or
distributed thereon and all other facts pertinent thereto or to this
Article ____.

 

Nothing contained in this Article ____ or elsewhere in this Indenture or in any
Subordinated Security is intended to or shall affect the obligation of the
Issuer to make, or prevent the Issuer from making, at any time except during the
pendency of any dissolution, winding up, liquidation or reorganization
proceeding, and, except as provided in subsections (a) and (b) of Section ___.2,
payments at any time of the principal of, or interest on, Subordinated
Securities.

 

Section __.6.  Trustee Entitled to Assume Payments Not Prohibited in Absence of
Notice.  The Issuer shall give prompt written notice to the Trustee of any fact
known to the Issuer which would prohibit the making of any payment or
distribution to or by the Trustee in respect of the Subordinated Securities. 
Notwithstanding the provisions of this Article ____ or any provision of this
Indenture, the Trustee shall not at any time be charged with knowledge of the
existence of any facts which would prohibit the making of any payment or
distribution to or by the Trustee, unless at least two Business Days prior to
the making of any such payment, the Trustee shall have received written notice
thereof from the Issuer or from one or more holders of Senior Indebtedness or
from any representative thereof or from any trustee therefor, together with
proof satisfactory to the Trustee of such holding of Senior Indebtedness or of
the authority of such representative or trustee; and, prior to the receipt of
any such written notice, the Trustee, subject to the provisions of Sections ___
and ___, shall be entitled to assume conclusively that no such facts exist.  The
Trustee shall be entitled to rely on the delivery to it of a written notice by a
Person representing himself to be a holder of Senior Indebtedness (or a
representative or trustee on behalf of the holder) to establish that such notice
has been given by a holder of Senior Indebtedness (or a representative of or
trustee on behalf of any such holder).  In the event that the Trustee
determines, in good faith, that further evidence is required with respect to the
right of any Person as a holder of Senior Indebtedness to participate in any
payments or distribution pursuant of this Article ____, the Trustee may request
such Person to furnish evidence to the reasonable satisfaction of the Trustee as
to the amount of Senior Indebtedness held by such Person, as to the extent to
which such Person is entitled to participate in such payment or distribution,
and as to other facts pertinent to the rights of such Person under this
Article ____, and if such evidence is not furnished, the Trustee may defer any
payment to such Person pending judicial determination as to the right of such
Person to receive such payment.  The Trustee, however, shall not be deemed to
owe any fiduciary duty to the holders of Senior Indebtedness and nothing in this
Article ____ shall apply to claims of, or payments to, the Trustee under or
pursuant to Section ___.

 

Section __.7.  Application by Trustee of Monies or Government Obligations
Deposited with It.  Money or Government Obligations deposited in trust with the
Trustee pursuant to and in accordance with Section ____ shall be for the sole
benefit of Securityholders and, to the extent allocated for the payment of
Subordinated Securities, shall not be subject to the subordination

 

D-5

--------------------------------------------------------------------------------



 

provisions of this Article ____, if the same are deposited in trust prior to the
happening of any event specified in Section ___.2.  Otherwise, any deposit of
monies or Government Obligations by the Issuer with the Trustee or any paying
agent (whether or not in trust) for the payment of the principal of, or interest
on, any Subordinated Securities shall be subject to the provisions of
Section ___.1, ___.2 and ___.3 except that, if prior to the date on which by the
terms of this Indenture any such monies may become payable for any purposes
(including, without limitation, the payment of the principal of, or the
interest, if any, on any Subordinated Security) the Trustee shall not have
received with respect to such monies the notice provided for in Section ___.6,
then the Trustee or the paying agent shall have full power and authority to
receive such monies and Government Obligations and to apply the same to the
purpose for which they were received, and shall not be affected by any notice to
the contrary which may be received by it on or after such date.  This
Section ___.7 shall be construed solely for the benefit of the Trustee and
paying agent and, as to the first sentence hereof, the Securityholders, and
shall not otherwise effect the rights of holders of Senior Indebtedness.

 

Section __.8.  Subordination Rights Not Impaired by Acts or Omissions of Issuer
or Holders of Senior Indebtedness.  No rights of any present or future holders
of any Senior Indebtedness to enforce subordination as provided herein shall at
any time in any way be prejudiced or impaired by any act or failure to act on
the part of the Issuer or by any act or failure to act, in good faith, by any
such holders or by any noncompliance by the Issuer with the terms of this
Indenture, regardless of any knowledge thereof which any such holder may have or
be otherwise charged with.

 

Without in any way limiting the generality of the foregoing paragraph, the
holders of Senior Indebtedness of the Issuer may, at any time and from time to
time, without the consent of or notice to the Trustee or the Holders of the
Subordinated Securities, without incurring responsibility to the Holders of the
Subordinated Securities and without impairing or releasing the subordination
provided in this Article ____ or the obligations hereunder of the Holders of the
Subordinated Securities to the holders of such Senior Indebtedness, do any one
or more of the following: (i) change the manner, place or terms of payment or
extend the time of payment of, or renew or alter, such Senior Indebtedness, or
otherwise amend or supplement in any manner such Senior Indebtedness or any
instrument evidencing the same or any agreement under which such Senior
Indebtedness is outstanding; (ii) sell, exchange, release or otherwise deal with
any property pledged, mortgaged or otherwise securing such Senior Indebtedness;
(iii) release any Person liable in any manner for the collection for such Senior
Indebtedness; and (iv) exercise or refrain from exercising any rights against
the Issuer, as the case may be, and any other Person.

 

Section __.9.  Securityholders Authorize Trustee to Effectuate Subordination of
Securities.  Each Holder of Subordinated Securities by his acceptance thereof
authorizes and expressly directs the Trustee on his behalf to take such action
as may be necessary or appropriate to effectuate the subordination provided in
this Article ____ and appoints the Trustee his attorney-in-fact for such
purpose, including in the event of any dissolution, winding up, liquidation or
reorganization of the Issuer (whether in bankruptcy, insolvency or receivership
proceedings or upon an assignment for the benefit of creditors or otherwise) the
immediate filing of a claim for the unpaid balance of his Subordinated
Securities in the form required in said proceedings and causing said claim to be
approved.  If the Trustee does not file a proper claim or proof of debt in the
form required in such proceeding prior to 30 days before the expiration of the

 

D-6

--------------------------------------------------------------------------------



 

time to file such claim or claims, then the holders of Senior Indebtedness have
the right to file and are hereby authorized to file an appropriate claim for and
on behalf of the Holders of said Subordinated Securities.

 

Section __.10.  Right of Trustee to Hold Senior Indebtedness.  The Trustee in
its individual capacity shall be entitled to all of the rights set forth in this
Article ____ in respect of any Senior Indebtedness at any time held by it to the
same extent as any other holder of Senior Indebtedness, and nothing in this
Indenture shall be construed to deprive the Trustee of any of its rights as such
holder.

 

With respect to the holders of Senior Indebtedness of the Issuer, the Trustee
undertakes to perform or to observe only such of its covenants and obligations
as are specifically set forth in this Article ____, and no implied covenants or
obligations with respect to the holders of such Senior Indebtedness shall be
read into this Indenture against the Trustee.  The Trustee shall not be deemed
to owe any fiduciary duty to the holders of such Senior Indebtedness and,
subject to the provisions of Sections ___.2 and ___.3, the Trustee shall not be
liable to any holder of such Senior Indebtedness if it shall pay over or deliver
to Holders of Subordinated Securities, the Issuer or any other Person money or
assets to which any holder of such Senior Indebtedness shall be entitled by
virtue of this Article ____ or otherwise.

 

Section __.11.  Article ____ Not to Prevent Events of Defaults.  The failure to
make a payment on account of principal or interest by reason of any provision in
this Article ____ shall not be construed as preventing the occurrence of an
Event of Default under Section ____.

 

D-7

--------------------------------------------------------------------------------



 

EXHIBIT E

 

INTENTIONALLY OMITTED

 

E-1

--------------------------------------------------------------------------------



 

SCHEDULE 1

 

Intentionally Omitted

 

Sch.-1

--------------------------------------------------------------------------------



 

SCHEDULE 2

 

COMMITMENT SCHEDULE

 

BANK

COMMITMENT

Mizuho Bank, Ltd.

$175,000,000

U.S. Bank National Association

$125,000,000

AGGREGATE COMMITMENT

$300,000,000

 

Sch.-2

--------------------------------------------------------------------------------